Exhibit 10.1

 

* * * * * * * * * * * * * * * * * * * *

 

LEASE

 

QUEBEC COURT I

 

* * * * * * * * * * * * * * * * * * * *

 

Between

 

TIME WARNER TELECOM HOLDINGS INC.

(Tenant)

 

and

 

CARRAMERICA REALTY, L.P.

(Landlord)

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

SCHEDULE

   1

1.

   LEASE AGREEMENT    2      1.1    Lease    2      1.2    Parking    2

2.

   TERM         4

3.

   RENT         5      3.1    Types of Rent    5      3.2    Credits Against
Base Rent    6      3.3    Payment of Operating Cost Share Rent and Tax Share
Rent    7      3.4    Definitions    8      3.5    Computation of Base Rent and
Rent Adjustments    10

4.

   CONDITION OF PREMISES; POSSESSION    11      4.1    Condition of Premises   
11      4.2    Tenant’s Possession    12

5.

   PROJECT SERVICES    12      5.1    Heating and Air Conditioning    12     
5.2    Elevators    12      5.3    Electricity    12      5.4    Water    13  
   5.5    Janitorial Service    13      5.6    Interruption of Services    13  
   5.7    Security    13      5.8    Landlord’s General Project Service
Obligations    13      5.9    Tenant’s Access to Building    13

6.

   ALTERATIONS AND REPAIRS    14      6.1    Tenant Alterations; Landlord’s
Consent and Conditions    14      6.2    Landlord’s Maintenance and Repairs to
Building and Building Systems    15      6.3    Tenant’s Maintenance and Repair
Obligations    15      6.4    No Liens    16      6.5    Ownership of
Improvements    16      6.6    Removal of Trade Fixtures and Personal Property
at Termination    17

7.

   USE OF PREMISES    18

8.

   GOVERNMENTAL REQUIREMENTS AND BUILDING RULES    18

9.

   WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE    18      9.1    Waiver of
Claims    18

 

i



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     9.2    Indemnification    18      9.3    Tenant’s Insurance    19      9.4
   Insurance Certificates    20      9.5    Landlord’s Insurance    20      9.6
   Waiver of Subrogation    20

10.

   FIRE AND OTHER CASUALTY    20      10.1    Termination    20      10.2   
Restoration    21

11.

   EMINENT DOMAIN    21

12.

   RIGHTS RESERVED TO LANDLORD    21      12.1    Name    21      12.2    Signs
   21      12.3    Window Treatments    22      12.4    Keys    22      12.5   
Access    22      12.6    Preparation for Reoccupancy    22      12.7    Heavy
Articles    22      12.8    Show Premises    22      12.9    Use of Lockbox   
22      12.10    Repairs and Alterations    22      12.11    Landlord’s Agents
   23      12.12    Building Services    23      12.13    Other Actions    23

13.

   TENANT’S DEFAULT AND LANDLORD’S REMEDIES    23      13.1    Rent Default   
23      13.2    Specific Default    23      13.3    Other Performance Default   
23      13.4    Credit Default    24      13.5    Vacation Default    24     
13.6    Landlord’s Remedies    24

14.

   LANDLORD’S DEFAULT AND TENANT REMEDIES    25      14.1    Landlord Default   
25      14.2    Tenant’s Remedies    25

15.

   SURRENDER    25

16.

   OPTIONS TO EXTEND    25      16.1    Determination of Market Rental Rate   
26      16.2    Market Rental Rate Defined    26

 

ii



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     16.3    After Exercise/Failure to Exercise    26      16.4    Limitations
on Tenant’s Rights    27

17.

   OPTIONS TO TERMINATE    27

18.

   HOLDOVER    28

19.

   SUBORDINATION TO GROUND LEASES AND MORTGAGES    28      19.1    Subordination
   28      19.2    Termination of Ground Lease or Foreclosure of Mortgage    29
     19.3    Notice and Right to Cure    29      19.4    Definitions    29

20.

   ASSIGNMENT AND SUBLEASE    29      20.1    In General/Unrelated Parties    29
     20.2    Related Parties    30      20.3    Landlord’s Consent    30     
20.4    Procedure    31      20.5    Change of Management or Ownership    31  
   20.6    Excess Payments    31

21.

   CONVEYANCE BY LANDLORD    31

22.

   ESTOPPEL CERTIFICATE    32

23.

   FORCE MAJEURE    32

24.

   TENANT’S SIGNAGE    32

25.

   TENANT’S ANTENNA RIGHTS    33

26.

   TENANT’S FIBER OPTIC NETWORK    33

27.

   NOTICES    34      27.1    Landlord    34      27.2    Tenant    35

28.

   QUIET POSSESSION    35

29.

   REAL ESTATE BROKER    35

30.

   MISCELLANEOUS    35      30.1    Successors and Assigns    35      30.2   
Date Payments Are Due    35      30.3    Meaning of “Landlord,” “Re-Entry,”
“including” and “Affiliate.”    35      30.4    Time of the Essence    36     
30.5    No Option    36      30.6    Severability    36

 

iii



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     30.7    Governing Law    36      30.8    Lease Modification    36      30.9
   No Oral Modification    36      30.10    Litigation Costs    36      30.11   
Waiver of Trial by Jury    36      30.12    No Merger    36      30.13   
Captions    36      30.14    Authority    36      30.15    Enforcement of
Remedies    37      30.16    Entire Agreement    37      30.17    Landlord’s
Title    37      30.18    Light and Air Rights    37      30.19    Singular and
Plural    37      30.20    No Recording by Tenant    37      30.21   
Exclusivity    37      30.22    No Construction Against Drafting Party    37  
   30.23    Survival    37      30.24    Rent Not Based on Income    37     
30.25    Building Manager and Service Providers    37      30.26    Tenant’s
Financial Statements    37

31.

   UNRELATED BUSINESS INCOME    38

32.

   HAZARDOUS SUBSTANCES    38

33.

   EXCULPATION    38

APPENDIX A

        PLAN OF THE PREMISES    A-1

APPENDIX B

        RULES AND REGULATIONS    B-1

APPENDIX C

        WORK LETTER    C-1

APPENDIX D

        EXCLUSIONS FROM OPERATING COSTS AND TAXES    D-1

APPENDIX E

        LIST OF IMPROVEMENTS TO BE REMOVED BY TENANT    E-1

 

iv



--------------------------------------------------------------------------------

 

LEASE

 

THIS LEASE (the “Lease”) is made as of November 1, 2004 between CARRAMERICA
REALTY, L.P., a Delaware limited partnership (the “Landlord”) and the Tenant as
named in the Schedule below. The term “Project” means the building (the
“Building”) known as “Quebec Court I,” the Parking Garage (as defined herein)
and the land (the “Land”) located at 5700 South Quebec Street, Englewood,
Colorado 80111. “Premises” means that part of the Project leased to Tenant
described in the Schedule and outlined on Appendix A.

 

The following schedule (the “Schedule”) is an integral part of this Lease. Terms
defined in this Schedule shall have the same meaning throughout the Lease.

 

SCHEDULE

 

1. Tenant: Time Warner Telecom Holdings Inc., a Delaware corporation.

 

2. Premises: The entirety of the Building.

 

3. Rentable Square Feet of the Premises: 130,000.

 

4. Tenant’s Proportionate Share: 100% with respect to the Building Operating
Costs and 51.16% with respect to Parking Garage Operating Costs (as more
particularly described in Section 3.4(a).

 

5. Security Deposit: None.

 

6. Parking: Tenant shall have the ability to park 585 automobiles allocated and
in the manner as described in Section 1.2.

 

7. Tenant’s Real Estate Broker for this Lease: The Staubach Company-Front Range,
LLC

 

8. Landlord’s Real Estate Broker for this Lease: None.

 

9. Tenant Improvements: See the Work Letter attached hereto as Appendix C.

 

10. Commencement Date: The term of the Lease will commence on November 1, 2004
(the “Commencement Date”).

 

11. Expiration Date/Term: The term of the Lease will expire on October 31, 2015
(the “Expiration Date”). The Expiration Date may be extended in accordance with
the terms of Section 16. The “Term” means the period commencing on the
Commencement Date and ending on the Expiration Date, as may be extended, unless
sooner terminated pursuant to the terms of this Lease.

 

12. Guarantor: None.

 



--------------------------------------------------------------------------------

13. Base Year: 2004.

 

14. Base Rent:

 

Period

--------------------------------------------------------------------------------

   Annual Base
Rent/RSF


--------------------------------------------------------------------------------

   Annual
Base Rent


--------------------------------------------------------------------------------

   Monthly
Base Rent


--------------------------------------------------------------------------------

Lease Year 1

   $ 13.00    $ 1,690,000.00    $ 140,833.33

Lease Year 2

   $ 13.50    $ 1,755,000.00    $ 146,250.00

Lease Year 3

   $ 14.00    $ 1,820,000.00    $ 151,666.67

Lease Year 4

   $ 14.50    $ 1,885,000.00    $ 157,083.33

Lease Year 5

   $ 15.00    $ 1,950,000.00    $ 162,500.00

Lease Year 6

   $ 15.50    $ 2,015,000.00    $ 167,916.67

Lease Year 7

   $ 16.00    $ 2,080,000.00    $ 173,333.33

Lease Year 8

   $ 16.50    $ 2,145,000.00    $ 178,750.00

Lease Year 9

   $ 17.00    $ 2,210,000.00    $ 184,166.67

Lease Year 10

   $ 17.50    $ 2,275,000.00    $ 189,583.33

Lease Year 11

   $ 18.00    $ 2,340,000.00    $ 195,000.00

 

1. LEASE AGREEMENT.

 

1.1 Lease. On the terms stated in this Lease, Landlord leases the Premises to
Tenant, and Tenant leases the Premises from Landlord, for the Term beginning on
the Commencement Date and ending on the Expiration Date, as may be extended,
unless sooner terminated pursuant to the terms of this Lease. Although the Term
of this Lease will not commence until the Commencement Date, Landlord and Tenant
are parties to a lease for the Premises dated December 18, 1997 as amended and
extended (collectively, the “Previous Lease”) the term of which expires on
September 30, 2005. Effective as of the Commencement Date, this Lease shall
supercede and replace the Previous Lease, with the Previous Lease remaining in
full force and effect through midnight on October 31, 2004 (“Previous Lease
Termination Date”). Landlord and Tenant shall remain liable for all unsatisfied
obligations that accrued under the Previous Lease prior to the Previous Lease
Termination Date.

 

1.2 Parking.

 

(a) Throughout the term of the Lease, Landlord will provide Tenant, its
employees and invitees the nonexclusive privilege to park 535 automobiles in
non-reserved parking spaces (which non-reserved parking spaces may include up to
110 valet parking spaces located on the top level of the Parking Garage, as that
term is defined herein, furnished by means

 

2



--------------------------------------------------------------------------------

of a valet parking service provided by Landlord at its sole cost and expense as
more fully described in Section 1.2(b) below) and the exclusive privilege to
park 50 automobiles in reserved parking spaces (in the aggregate, Tenant shall
have the ability to park 585 automobiles), located on the Building’s surface
parking area and within the multi-level parking structure located east of and
attached to the Building within the Project (the “Parking Garage”). The reserved
parking spaces will include: (i) 25 reserved spaces located in the Building’s
surface parking area near the Building’s front entrance at a specific location
to be mutually agreed upon by the parties; and (ii) an additional 25 reserved
parking spaces to be located on the lowest level of the Parking Garage at a
location mutually agreeable to Landlord and Tenant but which shall be as close
as possible to the Building’s entrance nearest the Parking Garage. The reserved
parking spaces shall be designated by markings or signage such as “Time Warner
Telecom Reserved” but in any event mutually agreed upon by Landlord and Tenant.
Tenant’s parking rights described herein (reserved and non-reserved) shall be at
no additional charge to Tenant during the Term of the Lease, as may be extended,
subject to Tenant’s obligations with respect to Parking Garage Operating Costs
(as herein defined). Tenant shall not use any parking spaces specifically
designated and marked as reserved for other tenants or occupants of the Building
and the adjacent building located at 5800 South Quebec Street (“Quebec Court
II”). Any breach or violation of this covenant or any rules and regulations
pertaining to parking space usage by Tenant shall constitute an Event of Default
(as that term is defined in Section 13) subject to the notice and cure periods
of Section 13.3. Tenant agrees to cooperate with Landlord and other tenants in
the use of the parking facilities.

 

(b) In the event that at any time during the Term, as may be extended, there
occurs a persistent shortage of parking spaces which impacts Tenant and/or the
other tenants or occupants of the Building and Quebec Court II, Landlord will
use commercially reasonable efforts (including, at Landlord’s discretion,
policing and towing) to manage and control the use of parking spaces by all
tenants and occupants with rights to park on the Building’s surface lot and in
the Parking Garage to ensure that no unauthorized parking takes place thereon.
In addition, Landlord will also, at its sole cost and expense, use commercially
reasonable measures with respect only to Level 5 (being the top level) of the
Parking Garage, to provide Tenant with all of its parking rights and allocations
set forth herein, which measures may include engaging parking attendants (i) at
the entrance to Level 5 of the Parking Garage; and/or (ii) at the Building’s
lobby, in each case to valet park and, as necessary, double stack vehicles on
Level 5 of the Parking Garage. Any costs incurred by Landlord in connection with
its above-described efforts to manage and control the use of parking spaces on
the Building’s surface lot and in the Parking Garage will not be included in
Parking Garage Operating Costs. Landlord will also give reasonable and good
faith consideration to any suggestions of Tenant in Landlord’s planning and
execution of remedies to alleviate such parking shortage. Any measures or
procedural changes employed by Landlord for the purpose of managing and
controlling parking in the Building’s surface lot and Parking Garage, shall be
applied on a non-discriminatory basis with respect to the tenants and occupants
of the Building and Quebec Court II, it being the parties’ intent that any
inconvenience that may result from Landlord’s corrective efforts shall be borne
equitably and equally by all tenants and occupants of the Building and Quebec
Court II. Notwithstanding the foregoing, the provisions of this paragraph shall
apply to the primary tenant of Quebec Court II, Comcast Cable Communications,
Inc. (“Comcast”), only to the extent that Comcast is contractually obligated
(under the terms of the lease between Landlord and Comcast existing as of the
date of this Lease) to conform to any such modified parking provisions.

 

3



--------------------------------------------------------------------------------

(c) In the event Comcast (or its successors or assigns) vacates Quebec Court II
at the end of its existing lease term, or otherwise terminates its lease and
occupancy of Quebec Court II early for any reason, Landlord agrees that Landlord
will not create, grant, permit or otherwise allow any parking rights to the
Parking Garage with respect to future tenants or occupants of Quebec Court II,
which rights would be in excess of a direct and equal prorata allocation (at a
current ratio of 4.5 parking spaces per each 1,000 rentable square feet leased
within the Building and Quebec Court II) of all existing parking spaces, as such
parking spaces now exist or may exist in the future, within the Parking Garage
and/or the surface parking areas serving the Building and Quebec Court II.

 

(d) Subject to the second sentence contained in this subparagraph (d), Landlord
covenants and agrees that at such time, if ever, as Comcast (or its successors
or assigns) renews its current lease agreement with Landlord with respect to all
or a portion of Quebec Court II, either prior to or at the end of Comcast’s
existing lease term, then Landlord will secure a written modification of
Comcast’s parking rights granted therein, such that Comcast’s allocation of
permitted parking spaces will be reduced to a lower number, being equal to the
direct and equal prorata allocation (at a current ratio of 4.5 parking spaces
per each 1,000 rentable square foot leased) of all parking spaces, as such
parking spaces now exist or may exist in the future on the surface parking areas
and/or the Parking Garage serving the Building and Quebec Court II.
Notwithstanding the foregoing, Landlord shall be excused from this obligation
if, and only if, Comcast delivers to Landlord a timely and properly exercised,
unconditional and purely technical exercise of Comcast’s option to extend the
term of its lease, as such renewal rights exist as of the date of this Lease. As
used herein, an “unconditional and purely technical exercise” shall mean that
such lease renewal transaction: (i) is exercised in strict and proper accordance
with the lease renewal terms of Comcast’s lease as those terms exist as of the
date of this Lease; and (ii) contains no material term which is not expressly
provided for in Comcast’s lease, or which modifies, in any manner, the renewal
terms of Comcast’s lease as they exist as of the date of this Lease with respect
to (a) economic terms, (b) lease concessions (including, but not limited to, any
tenant improvement allowances), or (c) any other material terms (including, but
not limited to, the rentable square footage of the Comcast premises).

 

(e) Landlord covenants and agrees that at such time, if ever, as Comcast (or its
successors or assigns) and Landlord are engaged in any other negotiations
related to Comcast’s use or occupancy of Quebec Court II, Landlord will use
commercially reasonable efforts (but shall not be legally obligated) as part of
any such negotiations, to secure a written modification of Comcast’s parking
rights such that Comcast’s allocation of permitted parking spaces will be
reduced to a lower number, being equal to the direct and equal prorata
allocation (at a current ratio of 4.5 parking spaces per each 1,000 rentable
square foot leased) of all parking spaces, as such spaces now exist or may exist
in the future, on the surface parking areas and/or the Parking Garage serving
the Building and Quebec Court II.

 

2. TERM. Subject to and upon the covenants, agreements and conditions of this
Lease, the Term of this Lease shall commence on the Commencement Date set forth
in the “Schedule” (set forth at the beginning of this Lease) and, unless sooner
terminated pursuant to the terms of this Lease, continue until the Expiration
Date set forth in such Schedule, unless the Expiration Date is extended pursuant
to any Renewal Option with respect to which Tenant exercises its option

 

4



--------------------------------------------------------------------------------

pursuant to Section 16 hereof, in which case the Term shall include all Renewal
Options so exercised by Tenant.

 

3. RENT.

 

3.1 Types of Rent. Tenant shall pay the following Rent in the form of a check to
Landlord at the following address:

 

PNC Bank

Attn: CarrAmerica Realty, L.P.

t/a Quebec Court I

P.O. Box 642841

Pittsburgh, PA 15264-2841

 

or by wire transfer as follows:

 

PNC Bank

ABA Number 043000096

Account Number 1004339225

 

or in such other manner as Landlord may notify Tenant:

 

(a) Base Rent in monthly installments in advance, commencing on the Commencement
Date and thereafter on or before the first day of each month of the Term in the
amount set forth on the Schedule. Base Rent shall be deemed to include all
Landlord funded costs and/or all Landlord incurred costs associated with (i)
Building occupancy; (ii) all Base Operating Costs (as that term is defined in
Section 3.1(b) below); (iii) all Base Taxes (as that term is defined in Section
3.1(c) below); (iv) all costs associated with the payment of Tenant’s Allowance
(as that term is defined in the Work Letter); and (v) all costs associated with
the brokerage commission due to Tenant’s Real Estate Broker identified in the
Schedule.

 

(b) Operating Cost Share Rent in an amount equal to the Tenant’s Proportionate
Share of the excess of Operating Costs for the applicable Fiscal Year of the
Lease (the “Excess Operating Costs”) over the Operating Costs for the Base Year
(the “Base Operating Costs”), paid monthly in advance in an estimated amount.
Definitions of Operating Costs and Tenant’s Proportionate Share, and the method
for billing and payment of Operating Cost Share Rent are set forth in Sections
3.4 and 3.5.

 

(c) Tax Share Rent in an amount equal to the Tenant’s Proportionate Share of the
excess of Taxes for the applicable Fiscal Year of this Lease (the “Excess
Taxes”) over the Taxes for the Base Year (the “Base Taxes”), paid monthly in
advance in an estimated amount. A definition of Taxes and the method for billing
and payment of Tax Share Rent are set forth in Sections 3.4 and 3.5.

 

(d) Additional Rent in the amount of all costs, expenses, liabilities, and
amounts which Tenant is required to pay under this Lease, excluding Base Rent,
Operating Cost Share Rent, and Tax Share Rent, but including any interest for
late payment of any item of Rent.

 

5



--------------------------------------------------------------------------------

(e) Rent as used in this Lease means Base Rent, Operating Cost Share Rent, Tax
Share Rent and Additional Rent. Tenant’s agreement to pay Rent is an independent
covenant, with no right of setoff or deduction.

 

3.2 Credits Against Base Rent.

 

(a) Rent Credit. As of the Commencement Date Tenant is entitled to a rent
concession in the amount of One Million Two Hundred Thirty-four Thousand Four
Hundred Seventy-seven and 40/100ths Dollars ($1,234,477.40) (the “Rent Credit”).
The Rent Credit shall be paid using one of the following methods selected in
Landlord’s sole discretion: (i) paid by Landlord to Tenant in cash, certified
funds, wire transfer, or other immediately available funds on or before December
1, 2004; or (ii) paid in full by Landlord to Tenant in cash, certified funds,
wire transfer or other immediately available funds, not later than January 15,
2005 plus interest thereon accruing from December 1, 2004 at an interest rate
equal to 8% per annum through the date of payment of the Rent Credit to Tenant;
or (iii) if not paid by Landlord on or before January 15, 2005, applied by
Landlord in the form of a credit against monthly Base Rent payments beginning
with the Base Rent payment due on February 1, 2005 and continuing until such
time as the full amount of the Forgiven Rent has been applied to Base Rent. At
least two weeks prior to Tenant having to resume paying Base Rent payments to
Landlord (i.e., the Forgiven Rent credit will be exhausted by the Landlord’s
application thereof to the next Base Rent payment due under the Lease), Landlord
will provide Tenant with a notice confirming same and setting forth the exact
amount of the next Base Rent payment which will be due to Landlord on the first
day of the following month (i.e., the full monthly Base Rent payment due for
such month as set forth on the Schedule minus the remaining amount of the
existing unapplied Forgiven Rent), which shall then constitute the amount of
Base Rent which Tenant is required to pay for the month following Tenant’s
receipt of such notice. Thereafter, monthly Base Rent payments by Tenant shall
resume at the rate set forth in Paragraph 14 of the Schedule.

 

(b) Infrastructure Rent Credit. Upon the earlier of thirty (30) days following
Tenant’s submittal to Landlord of documentation evidencing its expenditures or
November 1, 2006, but in no event sooner than January 1, 2006 (the “IRC
Commencement Date”), Landlord shall, at Landlord’s sole discretion, elect,
either (i) to pay directly to Tenant in cash, certified funds, wire transfer, or
other immediately available funds, an amount (the “Infrastructure Rent Credit”)
equal to fifty percent (50%) of the total hard and soft costs incurred by Tenant
in connection with the remediation and/or correction of certain Building
deficiencies (which are not related to normal tenant improvements within the
Premises, such as interior finishes and interior construction) as well as the
upgrading and general improvement of the appearance, operation and long-term
functionality of the systems and infrastructure related to the Building’s common
areas (but specifically excluding art, plants and decorative finishes), the
heating, ventilating and air conditioning and distribution systems serving the
Premises (“HVAC System”), restrooms, life safety improvements, electrical
distribution and capacity, new kitchen equipment and appliances which will serve
the occupants of the Building, all of which work is more particularly described
in Work Letter attached hereto as Appendix C (“Tenant’s Remedial Work”); or (ii)
as of the IRC Commencement Date applied by Landlord in the form of a credit
against monthly Base Rent payments beginning with the Base Rent payment due on
the IRC Commencement Date and continuing until such time as the full amount of
the Infrastructure Rent Credit has been applied to Base Rent. At least two weeks
prior to Tenant having to resume paying Base Rent payments to

 

6



--------------------------------------------------------------------------------

Landlord (i.e., the Infrastructure Rent Credit will be exhausted by the
Landlord’s application thereof to the next Base Rent payment due under the
Lease), Landlord will provide Tenant with a notice confirming same and setting
forth the exact amount of the next Base Rent payment which will be due to
Landlord on the first day of the following month (i.e., the full monthly Base
Rent payment due for such month as set forth on the Schedule minus the remaining
amount of the existing unapplied Infrastructure Rent Credit), which shall then
constitute the amount of the Base Rent which Tenant is required to pay for the
month following Tenant’s receipt of such notice. Thereafter, monthly Base Rent
payments by Tenant shall resume at the rate set forth in Paragraph 14 of the
Schedule. The Infrastructure Rent Credit shall be limited specifically to the
categories of set forth in this Section 3.2(b) provided that the scope of such
work shall be determined in accordance with the terms of the Work Letter. In no
event shall the total amount of the Infrastructure Rent Credit exceed the sum of
Six Hundred Fifty Thousand Dollars ($ 650,000.00).

 

3.3 Payment of Operating Cost Share Rent and Tax Share Rent.

 

(a) Payment of Estimated Operating Cost Share Rent and Tax Share Rent. Landlord
shall estimate the Operating Costs and Taxes of the Project by April 1 of each
Fiscal Year, or as soon as reasonably possible thereafter. Landlord may revise
these estimates when it obtains more accurate information, such as the final
real estate tax assessment or tax rate for the Project; provided, however,
Landlord may not issue a revised estimate of Operating Cost and Taxes more
frequently than once each Fiscal Year. The methods and assumptions employed by
Landlord in calculating Operating Costs and Taxes shall be applied consistently
throughout the Term of the Lease.

 

Within thirty (30) days after receiving the original or revised estimate from
Landlord setting forth (a) an estimate of Operating Costs for a particular
Fiscal Year, (b) the Base Operating Costs, and (c) the resulting estimate of
Excess Operating Costs for such Fiscal Year, Tenant shall pay Landlord
one-twelfth (1/12th) of Tenant’s Proportionate Share of the estimated Excess
Operating Costs, multiplied by the number of months that have elapsed in the
applicable Fiscal Year to the date of such payment including the current month,
minus payments previously made by Tenant for the months elapsed. On the first
day of each month thereafter, Tenant shall pay Landlord one-twelfth (1/12th) of
Tenant’s Proportionate Share of this estimate, until a new estimate becomes
applicable.

 

Within thirty (30) days after receiving the original or revised estimate from
Landlord setting forth (a) an estimate of Taxes for a particular Fiscal Year,
(b) the Base Taxes, and (c) the resulting estimate of Excess Taxes for such
Fiscal Year, Tenant shall pay Landlord one-twelfth (1/12th) of Tenant’s
Proportionate Share of the estimated Excess Taxes, multiplied by the number of
months that have elapsed in the applicable Fiscal Year to the date of such
payment including the current month, minus payments previously made by Tenant
for the months elapsed. On the first day of each month thereafter, Tenant shall
pay Landlord one-twelfth (1/12th) of Tenant’s Proportionate Share of this
estimate, until a new estimate becomes applicable.

 

(b) Correction of Operating Cost Share Rent. Landlord shall deliver to Tenant a
report for the previous Fiscal Year (the “Operating Cost Report”) not later than
May 15 of each

 

7



--------------------------------------------------------------------------------

year setting forth (a) the actual Operating Costs incurred, (b) the Base
Operating Costs, (c) the amount of Operating Cost Share Rent due from Tenant,
and (d) the amount of Operating Cost Share Rent paid by Tenant. If an Operating
Cost Report reflects an underpayment by Tenant, then within thirty (30) days
after such delivery, Tenant shall pay to Landlord the amount due minus the
amount paid. If an Operating Cost Report reflects an overpayment by Tenant, then
Landlord shall apply the excess to Tenant’s payments of Operating Cost Share
Rent next coming due. No new or modified categories shall be added to or
subtracted from the reconciliation of Operating Costs set forth in the Operating
Cost Report without retroactively adding or subtracting the same category in an
equitable manner for the Base Operating Costs.

 

(c) Tenant’s Maximum Operating Cost Share Rent. That portion of Tenant’s
Operating Cost Share Rent which consists of “Controllable Operating Costs” (as
defined below) for each Fiscal Year during the Term subsequent to the Base Year
will be subject to the limitations set forth in this Section 3.3(c). Subject to
the “look back” provisions set forth below, Tenant’s Proportionate Share of
Operating Cost Share Rent will not include that portion, if any, of Controllable
Operating Costs that exceed the “Maximum Share” (as defined below) for that
Fiscal Year. The “Maximum Share” will mean for the first Fiscal Year following
the Base Year and for each Fiscal Year thereafter, 105% of the prior year’s
Maximum Share (so that the Maximum Share for the second Fiscal Year after the
Base Year shall not exceed 105% of the Maximum Share for the first Fiscal Year
after the Base Year and so forth), but subject to a rolling three (3) year “look
back” for the purpose of carrying forward unused portions, if any, of any Fiscal
Year’s Maximum Share into future years’ reconciliation of Controllable Operating
Costs (i.e., any unused portion of the Maximum Share in any Fiscal Year may be
carried forward and recouped by Landlord for a period of only three (3)
consecutive years thereafter if warranted by future increases in Controllable
Operating Costs during such three year period, which means that in any given
rolling three year period, the Controllable Operating Costs will not increase by
more than 15.7625% during such period). As used herein, “Controllable Operating
Costs” means all Operating Costs of every kind and nature other than (i) real
estate taxes; (ii) costs of insurance; (iii) costs of water, sewer, electricity,
natural gas and other utilities; (iv) costs of snow and ice removal; (v) costs
related to Tenant’s management (or, if requested by Tenant, Landlord’s
provision) of security pursuant to Section 5.7; and (vi) costs related to
Landlord’s General Building Service Obligations requested by Tenant pursuant to
Section 5.8.

 

(d) Correction of Tax Share Rent. Landlord shall deliver to Tenant a report for
the previous Fiscal Year (the “Tax Report”) not later than May 15 of each year
setting forth (a) the actual Taxes, (b) the Base Taxes, (c) the amount of Tax
Share Rent due from Tenant, and (d) the amount of Tax Share Rent paid by Tenant.
Within thirty (30) days after such delivery, Tenant shall pay to Landlord the
amount due from Tenant minus the amount paid by Tenant. If the amount paid
exceeds the amount due, Landlord shall apply the excess to Tenant’s payments of
Tax Share Rent next coming due. No new or modified categories shall be added to
or subtracted from the reconciliation of Taxes without retroactively adding to
or subtracting from the same category in an equitable manner for the Base
Operating Costs.

 

3.4 Definitions.

 

(a) Included Operating Costs. “Operating Costs” means any expenses, costs and
disbursements of any kind other than Taxes, paid or incurred by Landlord in
connection with

 

8



--------------------------------------------------------------------------------

the management, maintenance, operation, insurance, repair and other related
activities in connection with any part of the Project and of the personal
property, fixtures, machinery, equipment, systems and apparatus used in
connection therewith, including the cost of providing those services required to
be furnished by Landlord under this Lease. Operating Costs shall also include
all costs and expenses incurred by Landlord in managing, operating, maintaining,
servicing, insuring and repairing the Parking Garage (“Parking Garage Operating
Costs”). Tenant’s Proportionate Share of Parking Garage Operating Costs has been
determined as follows: (i) Tenant will have the ability to park 585 total
automobiles within the Project (which equals a parking ratio of approximately
4.5 automobiles parked per 1,000 rentable square feet contained in the
Premises); (ii) of such 585 automobiles parked, 277 will be permitted to park on
the surface parking spaces located on the Project, leaving 308 automobiles which
may be parked in the Parking Garage; (iii) the Parking Garage contains 602 total
parking spaces; and (iv) Tenant’s Proportionate Share thereof will equal 308
divided by 602 and then multiplied by 100, which equals 51.16% (rounded down to
the nearest one-one hundredths of a percent). Operating Costs and Parking Garage
Operating Costs may be collectively referred to herein as the “Operating Costs.”
Operating Costs shall also include the costs of any repairs to capital items,
and any capital expenditures incurred for the sole purpose of (i) reducing
Operating Costs (but only to the extent of any actual savings realized by Tenant
on a cash basis), or (ii) complying with any rules, regulations or other
Governmental Requirements (as that term is defined in Section 6.1) which are
enacted subsequent to the Commencement Date (“Included Capital Items”);
provided, that the costs of any Included Capital Item shall be amortized by
Landlord, together with an amount equal to interest at ten percent (10%) per
annum, over the estimated useful life of such item and such amortized costs are
only included in Operating Costs for that portion of the useful life of the
Included Capital Item which falls within the Term. Notwithstanding the
foregoing, Landlord’s determination of Base Operating Costs will be based upon
the scope of Building Services to be provided by Landlord during standard office
building operating hours (which for purposes of this Lease shall be deemed to be
Mondays through Fridays from 7:00 a.m. to 6:00 p.m. and Saturdays from 8:00 a.m.
to 1:00 p.m.), including but not limited to heating and air conditioning, which
are provided by or which are fairly and fully representative of services
provided by landlords of comparable suburban office buildings in the Southeast
suburban Denver metropolitan area.

 

If the Project is not fully occupied during any portion of any Fiscal Year or if
Landlord assumes responsibility for providing an additional service which was
previously furnished by Tenant, Landlord may adjust (an “Equitable Adjustment”)
Operating Costs for such Fiscal Year to equal what would have been incurred by
Landlord had the Project been fully occupied or to reflect any additional
services provided by Landlord; provided, however, if Landlord makes such an
Equitable Adjustment, and if during the Base Year the Project is not fully
occupied or such additional service was provided by Tenant and not by Landlord,
then Landlord shall make this same adjustment with respect to the Base Year
hereunder. Similarly, if Tenant assumes responsibility for providing an
additional service which was previously furnished by Landlord, Landlord shall
make an Equitable Adjustment by deducting the cost of such service from the Base
Operating Costs. This Equitable Adjustment shall apply only to Operating Costs
which (i) are variable and therefore increase as occupancy of the Project
increases, or (ii) may be furnished by Landlord or Tenant. Landlord may
incorporate the Equitable Adjustment in its estimates of Operating Costs at the
end of a Fiscal Year.

 

9



--------------------------------------------------------------------------------

(b) Excluded Operating Costs. Operating Costs shall not include those items set
forth on Appendix D attached hereto.

 

(c) Taxes. “Taxes” means any and all taxes, assessments and charges of any kind,
general or special, ordinary or extraordinary, levied against the Project, which
Landlord shall pay or become obligated to pay in connection with the ownership,
leasing, renting, management, use, occupancy, control or operation of the
Project or of the personal property, fixtures, machinery, equipment, systems and
apparatus used in connection therewith. Taxes shall include real estate taxes,
personal property taxes, sewer rents, water rents, special or general
assessments, transit taxes, ad valorem taxes, and any tax levied on the rents
hereunder or the interest of Landlord under this Lease (the “Rent Tax”). Taxes
shall also include all fees and other costs and expenses paid by Landlord in
reviewing any tax and in seeking a refund or reduction of any Taxes, whether or
not the Landlord is ultimately successful.

 

For any Fiscal Year, the amount to be included in Taxes (a) from taxes or
assessments payable in installments, shall be the amount of the installments
(with any interest) due and payable during such year, and (b) from all other
Taxes, shall at Landlord’s election be the amount accrued, assessed, or
otherwise imposed for such year or the amount due and payable in such year. Any
refund or other adjustment to any Taxes by the taxing authority shall be made in
the form of either a credit against or additional charge to, as the case may be,
the next installment of Tax Share Rent which shall become due. Notwithstanding
the foregoing, and except as otherwise specifically provided in this Lease,
nothing herein shall be construed to mean that Landlord is entitled to recover
from Tenant any reimbursement or payment of Taxes in excess of the amount that
is actually paid by Landlord.

 

(d) Lease Year. “Lease Year” means each consecutive twelve-month period
beginning with the Commencement Date, except that if the Commencement Date is
not the first day of a calendar month, then the first Lease Year shall be the
period from the Commencement Date through the final day of the twelve months
after the first day of the following month, and each subsequent Lease Year shall
be the twelve months following the prior Lease Year.

 

(e) Fiscal Year. “Fiscal Year” means the calendar year, except that the first
Fiscal Year and the last Fiscal Year of the Term may be a partial calendar year.

 

3.5 Computation of Base Rent and Rent Adjustments.

 

(a) Prorations. If this Lease begins on a day other than the first day of a
month, the Base Rent, Operating Cost Share Rent and Tax Share Rent shall be
prorated for such partial month based on the actual number of days in such
month. If this Lease begins on a day other than the first day, or ends on a day
other than the last day, of the Fiscal Year, Operating Cost Share Rent and Tax
Share Rent shall be prorated for the applicable Fiscal Year.

 

(b) Default Interest. Any sum due from Tenant to Landlord not paid when due
shall bear interest from the date due until paid at twelve percent (12%) per
annum. Any such interest shall constitute Additional Rent due and payable by
Tenant to Landlord upon the date of payment of the delinquent sum referenced
above.

 

10



--------------------------------------------------------------------------------

(c) Rent Adjustments. The square footage of the Premises and the Building set
forth in the Schedule are conclusively deemed to be the actual square footage
thereof, without regard to any subsequent remeasurement of the Premises or the
Building. If any Operating Cost paid in one Fiscal Year relates to more than one
Fiscal Year, Landlord may proportionately allocate such Operating Cost among the
related Fiscal Years.

 

(d) Books and Records. Landlord shall maintain books and records reflecting the
Operating Costs and Taxes in accordance with sound accounting and management
practices. Tenant and its professional consultants who are not paid on a
contingency or shared-recovery basis (“Professional Consultants”) shall have the
right to inspect Landlord’s records at Landlord’s office upon at least
seventy-two (72) hours’ prior notice during normal business hours during the one
hundred fifty (150) days following the respective delivery of the Operating Cost
Report or the Tax Report. The results of any such inspection shall be kept
strictly confidential by Tenant and its agents. Tenant shall require its
Professional Consultants to agree, in their contract for such services, to such
confidentiality restrictions and shall specifically agree that the results shall
not be made available to any other tenant of the Building. Unless Tenant sends
to Landlord any written exception to either such report within said one hundred
fifty (150) day period, such report shall be deemed final and accepted by
Tenant. Tenant shall pay the amount shown on both reports in the manner
prescribed in this Lease, whether or not Tenant takes any such written
exception, without any prejudice to such exception. If Tenant makes a timely
exception, Landlord shall cause its independent certified public accountant or
shall select and cause another firm with at least five (5) years of experience
in auditing the books and records of commercial office projects to issue a final
and conclusive resolution of Tenant’s exception. Tenant shall pay the cost of
such certification unless Landlord’s original determination of annual Operating
Costs or Taxes overstated the amounts thereof by more than three percent (3%);
provided, however, Tenant’s obligation to reimburse Landlord for such
certification shall not exceed the sum of Two Thousand Five Hundred Dollars
($2,500.00).

 

(e) Miscellaneous. If an Event of Default has occurred and is continuing,
Landlord may setoff against any amounts that it may owe to Tenant those amounts
which Tenant owes to Landlord; provided, however, such Landlord right of setoff
shall not be permitted with respect to any amounts due from Landlord to Tenant
pursuant to Section 3.2. If this Lease is terminated for any reason prior to the
annual determination of Operating Cost Share Rent or Tax Share Rent, either
party shall pay the full amount due to the other within thirty (30) days after
Landlord’s notice to Tenant of the amount when it is determined. Landlord may
commingle any payments made with respect to Operating Cost Share Rent or Tax
Share Rent, without payment of interest.

 

4. CONDITION OF PREMISES; POSSESSION.

 

4.1 Condition of Premises. Tenant shall cause the Premises to be completed in
accordance with the Work Letter attached as Appendix C. Landlord is leasing the
Premises to Tenant in their current “AS-IS, WHERE-IS and WITH ALL FAULTS”
condition without any obligation on the part of Landlord to alter, remodel,
improve, repair or decorate any part of the Premises. Tenant acknowledges that
Landlord has made no promises, other than as expressly set forth in this Lease,
to modify or remodel the Premises, the Building or the Project.

 

11



--------------------------------------------------------------------------------

4.2 Tenant’s Possession. Tenant’s possession of any portion of the Premises
shall be conclusive evidence that the Premises was in good order, repair and
condition and that Tenant will be deemed to have accepted the Premises in their
“AS-IS, WHERE-IS and WITH ALL FAULTS” condition as of the Commencement Date. It
will be Tenant’s obligation to complete Tenant’s Work in accordance with the
Work Letter. If Landlord authorizes Tenant to take possession of any part of the
Premises prior to the Commencement Date for purposes of doing business, all
terms of this Lease shall apply to such pre-Term possession, including Base Rent
at the rate set forth for the First Lease Year in the Schedule prorated for any
partial month.

 

5. PROJECT SERVICES. Subject to the terms of Section 7 herein, for so long as
the Premises comprises at least 80% of the rentable square footage contained
within the Building and used for permitted uses set forth in Section 7, Tenant
may use the Project services at any hours and under any schedule elected by
Tenant (including 24 hours per day, seven days per week) without securing the
approval of Landlord in such operation. Landlord shall furnish services as
follows:

 

5.1 Heating and Air Conditioning. During the hours requested by Tenant, Landlord
shall furnish heating and air conditioning to provide a comfortable temperature,
in Landlord’s commercially reasonable judgment, for the uses permitted in
Section 7 herein, except to the extent Tenant installs equipment which
materially and adversely affects the temperature maintained by the air
conditioning system. If Tenant installs such equipment, Landlord may, upon
reasonable advance notice to Tenant, install supplementary air conditioning
units in the Premises and Tenant shall pay to Landlord upon demand as Additional
Rent the cost of installation, operation and maintenance thereof.

 

If Tenant leases less than 80% of the office space in the Building, then
Landlord will furnish heating and air conditioning during the hours of 7:00 a.m.
to 6:00 p.m. Mondays through Fridays, and 8:00 a.m. to 1:00 p.m. on Saturdays.
Landlord shall furnish heating and air conditioning after such business hours if
Tenant provides Landlord reasonable prior notice, and pays Landlord all actual
direct and incremental additional charges for such additional heating or air
conditioning which are incurred by Landlord in connection with the provision of
such services to Tenant.

 

5.2 Elevators. Landlord shall provide passenger elevator service to Tenant in
common with Landlord and all other tenants, if any, on a seven (7) day per week,
twenty-four (24) hour per day basis.

 

5.3 Electricity. Landlord shall provide sufficient electricity to operate normal
office lighting and equipment and as otherwise required by Tenant to operate in
the Premises accordance with Section 7. If any or all of Tenant’s equipment
requires electricity consumption in excess of that which is necessary to operate
normal office equipment, and if Tenant leases less than 80% of the office space
in the Building, such consumption (including consumption for computer or
telephone rooms and special HVAC System equipment) shall be submetered by
Landlord at Tenant’s expense, and Tenant shall reimburse Landlord as Additional
Rent for the cost of its submetered consumption based upon Landlord’s average
cost of electricity. Such Additional Rent shall be in addition to Tenant’s
obligations pursuant to Section 3.1(b) to pay its Proportionate Share of
Operating Costs.

 

12



--------------------------------------------------------------------------------

5.4 Water. Landlord shall furnish hot and cold tap water for drinking and toilet
purposes. Tenant shall pay Landlord for water furnished for any other purpose as
Additional Rent at rates fixed by Landlord. Tenant shall use commercially
reasonable efforts to ensure that water is not wasted.

 

5.5 Janitorial Service. Landlord shall furnish janitorial service as generally
provided to tenants in similar buildings in the Southeast suburban Denver
metropolitan area, subject to reasonable modifications as requested by Tenant,
provided that Tenant will bear the additional costs, if any, incurred as a
result of such modifications.

 

5.6 Interruption of Services. If any of the Building equipment or machinery
ceases to function properly for any cause Landlord shall use reasonable
diligence to repair the same promptly. Landlord’s inability to furnish, to any
extent, the Project services set forth in this Section 5, or any cessation
thereof resulting from any causes, including without limitation any entry for
repairs pursuant to this Lease, and any renovation, redecoration or
rehabilitation of any area of the Building shall not render Landlord liable for
damages to either person or property or for interruption or loss to Tenant’s
business, nor be construed as an eviction of Tenant, nor work an abatement of
any portion of Rent, nor relieve Tenant from fulfillment of any covenant or
agreement hereof. However, in the event that an interruption of the Project
services set forth in this Section 5 is within Landlord’s reasonable control and
such interruption causes (i) forty-five percent (45%) or more of the Premises to
be untenantable for a period of at least seven (7) consecutive business days, or
(ii) so much of Tenant’s network operations center (“NOC”) located in the
Premises shall be affected so as to unreasonably and adversely impact the
conduct of Tenant’s business in the Premises for three (3) business days, then,
in either event, monthly Rent shall be thereafter abated proportionately until
the Project services are restored.

 

5.7 Security. So long as Tenant leases not less than 80% of all the office space
in the Building, Tenant shall have the exclusive right to establish and manage
all security aspects of the Building and Premises related to (i) Building access
control; (ii) external Building and Project security; (iii) Building lobby
security including, but not limited to, visitor registration and badging; and
(iv) all electronic security design, installation and implementation.

 

5.8 Landlord’s General Project Service Obligations. Tenant shall notify Landlord
in writing of any commercially unreasonable deficiencies in the scope or quality
of the Project’s services. Following receipt of any such notification, Landlord
agrees to act in a commercially reasonable and diligent manner to promptly
correct such deficiencies in accordance with the terms of this Lease including,
as may be necessary, the termination and replacement of Landlord’s vendors
and/or contractors.

 

5.9 Tenant’s Access to Building. Tenant shall have access to and use of the
Building seven (7) days a week, twenty-four (24) hours a day and shall be free
to direct Landlord to operate the Building, the Building HVAC System and Project
services as and when required by Tenant.

 

13



--------------------------------------------------------------------------------

 

6. ALTERATIONS AND REPAIRS.

 

6.1 Tenant Alterations; Landlord’s Consent and Conditions. Specifically
excluding any “Tenant’s Work” (as defined and described in the Work Letter), and
any “Tenant’s Remedial Work” (defined in Section 3.4(a) hereof and subject to
the terms of the Work Letter), Tenant shall not make any other future “Major
Alterations” (as such term is defined in Paragraph 4 of the Work Letter) to the
Premises without in each instance submitting plans and specifications for the
Major Alterations to Landlord and obtaining Landlord’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed (except as
described with respect to Landlord’s withholding of consent for all Major
Alterations in the Work Letter). Tenant shall reimburse Landlord for its
reasonable, appropriate and documented out-of-pocket costs incurred in
connection with Landlord’s review of such plans and all other items submitted by
Tenant; provided that any reimbursement pursuant to this Section 6.1 shall not
exceed the sum of Five Thousand Dollars ($5,000) for each instance of requested
Major Alteration approval. Landlord will be deemed to be acting reasonably in
withholding its consent for any Major Alteration which (a) adversely impacts the
base structural components or systems of the Building, (b) impacts any other
tenant’s premises, (c) is visible from outside the Premises, or (d) as described
in the Work Letter with respect to Major Alterations.

 

Notwithstanding the foregoing paragraph, to the extent that any future
alterations or improvements to be made by Tenant to the Premises do not
constitute Major Alterations, Tenant’s Work or Tenant’s Remedial Work, and, in
fact qualify as “Minor Alterations” (as such term is defined in the Work
Letter), then Tenant shall submit plans and specifications for the Minor
Alterations to Landlord for Landlord’s review and Tenant shall not construct
such Minor Alterations without Landlord’s prior written consent, which shall not
be unreasonably withheld, conditioned or delayed.

 

Tenant shall reimburse Landlord for its reasonable, appropriate and documented
out-of-pocket costs incurred in connection with Landlord’s review of such plans
and all other items submitted by Tenant, provided that any such reimbursement
shall not exceed the sum of Five Thousand Dollars ($5,000) for each instance of
requested Minor Alteration approval.

 

As used in this Section 6, the terms “Major Alterations” and “Minor Alterations”
will collectively be referred to as “Work”. Tenant shall pay for the cost of all
Work. All Work shall become the property of Landlord upon its installation,
except for Tenant’s trade fixtures and for items which Landlord requires Tenant
to remove at Tenant’s cost at the termination of the Lease pursuant to Section
6.6.

 

The following requirements shall apply to all Work:

 

(a) Prior to commencement, Tenant shall furnish to Landlord building permits,
certificates of insurance satisfactory to Landlord, and, at Landlord’s request,
security for payment of all costs.

 

(b) Tenant shall perform all Work so as to maintain peace and harmony among
other contractors serving the Project and shall avoid interference with other
work to be performed or services to be rendered in the Project.

 

14



--------------------------------------------------------------------------------

(c) The Work shall be performed in a good and workmanlike manner, meeting the
standard for construction and quality of materials in the Building, and shall
comply with all insurance requirements and all applicable governmental laws,
ordinances and regulations (“Governmental Requirements”).

 

(d) Tenant shall perform all Work so as to minimize or prevent disruption to
other tenants, if applicable, and Tenant shall comply with all reasonable
requests of Landlord in response to complaints from other tenants.

 

(e) Tenant shall perform all Work in compliance with Landlord’s “Policies, Rules
and Procedures for Construction Projects” in effect at the time the Work is
performed.

 

(f) Tenant shall permit Landlord to supervise all Work. If Landlord’s employees
or contractors perform or supervise the Work, Landlord may charge a supervisory
fee which shall be the lesser of five percent (5%) of labor, materials, and all
other costs of the Work, or Twenty-five Thousand Dollars ($25,000).

 

(g) Upon completion, Tenant shall furnish Landlord with contractor’s affidavits
and full and final lien waivers, as-built plans and specifications, and
receipted bills covering all labor and materials, and all other close-out
documentation required in Landlord’s “Policies, Rules and Procedures for
Construction Projects.”

 

6.2 Landlord’s Maintenance and Repairs to Building and Building Systems.
Landlord shall, at all times during the Term of the Lease, as may be extended,
be responsible for the maintenance and repair of (i) the base Building structure
and exterior of the Building; (ii) all exterior portion of the Building; (iii)
the structural portions of the roof; (iv) all mechanical, plumbing, life safety
and electrical systems which serve the Premises; and (v) the Parking Garage with
the reasonable costs thereof being included in Parking Garage Operating Costs.
If any part of the mechanical, electrical or other systems in the Premises shall
be damaged, Tenant shall promptly notify Landlord, and Landlord shall repair
such damage. Landlord may also at any reasonable time make any repairs,
replacements or alterations which Landlord deems necessary for the safety or
protection of the Project, or which Landlord is required to make by any court or
pursuant to any Governmental Requirement. Notwithstanding the foregoing,
Landlord shall be solely responsible for all necessary capital replacements (but
specifically excluding repairs to capital items) with respect to the base
Building structural systems, roof, parking areas, Parking Garage and all major
Building operating systems, including any such replacements required for
compliance with Governmental Requirements, without including the costs thereof
in Operating Costs.

 

6.3 Tenant’s Maintenance and Repair Obligations. Subject to Sections 10 and 15,
and Landlord’s obligations set forth in Section 6.2, Tenant shall, at all times
during the Term of this Lease, as may be extended, at its expense make all other
repairs necessary to keep the Premises, and Tenant’s fixtures and personal
property, in good order, condition and repair. To the extent Tenant fails to do
so, subject to the terms of Section 13, Landlord may make such repairs itself.
The cost of any repairs made by Landlord on account of Tenant’s failure, or on
account of the misuse or neglect by Tenant or its invitees, contractors or
agents anywhere in the Project, shall become Additional Rent payable by Tenant
on demand.

 

15



--------------------------------------------------------------------------------

6.4 No Liens. Tenant has no authority to cause or permit any lien or encumbrance
of any kind to affect Landlord’s interest in the Project; any such lien or
encumbrance shall attach to Tenant’s interest only. If any mechanic’s lien shall
be filed or claim of lien made for work or materials furnished to the Premises
or the Project by, through or under Tenant, then Tenant shall, at its expense,
pay, discharge or otherwise secure such lien within fifteen (15) business days
following Tenant’s notice thereof. If Tenant posts a bond in connection with the
contest of any such lien, the amount of such bond will be for 150% of the face
amount of the lien and the form of the bond will otherwise be subject to
Landlord’s reasonable approval. Landlord will be entitled to use such bond to
avoid the foreclosure of such lien. If Tenant does not comply with these
requirements, Landlord may discharge the lien or claim, and the amount paid, as
well as attorney’s fees and other expenses incurred and documented by Landlord,
shall become Additional Rent payable by Tenant on demand.

 

6.5 Ownership of Improvements. Except as otherwise set forth herein, all Work as
defined in this Section 6, partitions, hardware, equipment, kitchen equipment
and appliances, machinery and all other improvements and all fixtures (excluding
all trade fixtures which shall remain the sole property of Tenant), installed or
constructed in the Premises by either Landlord or Tenant shall become Landlord’s
property upon installation without compensation to Tenant and shall be
surrendered to Landlord with the Premises at the termination of the Lease or of
Tenant’s right to possession. Prior to the date of this Lease, Landlord and
Tenant performed a joint inspection of the Premises to identify those
improvements existing as of the date of this Lease, the removal of which
(including all associated equipment and appurtenances) Landlord and Tenant agree
Tenant shall be responsible, at its sole cost and expense, within thirty (30)
days following the expiration or earlier termination of the Term. A detailed
description of such improvements is set forth on Appendix E attached hereto.
During the aforementioned 30-day period Tenant shall, at its sole cost and
expense, also repair any damage caused by the removal of such improvements. In
removing the security access control system (item number 30 of Appendix E)
Tenant will be responsible for leaving the Premises in a “lockable” condition.
Notwithstanding the foregoing, Landlord and Tenant agree that with respect to
the exterior generator (item number 15 of Appendix E), the exterior HVAC system
(item numbers 1 through 6 and 9 through 14 of Appendix E) and the exterior
security cameras (item number 31 of Appendix E) Tenant may elect, in its sole
discretion, whether to remove such improvements from the Premises; provided,
however, if Tenant elects not to remove the exterior generator, then Tenant
shall not be permitted to remove such generator’s transfer switch (item number
34 of Appendix E). In the event Tenant elects to remove the exterior generator,
then Tenant shall also be responsible, at its sole cost and expense, for the
removal of the generator’s associated fuel tanks, the concrete pad upon which
the generator is located, and the associated screen walls as well as the
restoration of that portion of the parking area upon which the generator is
located. Additionally, if Tenant elects to remove the exterior generator, then
the removal of the associated transfer switch shall include the removal of all
associated cable. In the event Tenant elects to remove the exterior HVAC system,
then Tenant shall also be responsible, at its sole cost and expense, for the
removal of the associated above-ground conduit, the concrete pads upon which the
HVAC system is located, and the associated screen walls as well as the
restoration of the Building’s exterior walls by the patching of any holes that
remain as a result of the conduit’s removal. If Tenant shall elect to remove the
exterior security cameras, Tenant shall also be responsible, at its sole cost
and expense, for the restoration of the Building’s exterior walls by the
patching of any holes that remain as a result of the cameras’ removal. The
parties understand

 

16



--------------------------------------------------------------------------------

and agree that any items of improvements not specifically identified on Appendix
E shall remain in the Premises upon the expiration or earlier termination of the
Term of the Lease. At such time as Landlord approves any improvement intended to
be made to the Premises after the Commencement Date, Landlord shall also make a
reasonable determination of whether it will require Tenant, at Tenant’s sole
cost and expense, within thirty (30) days following the expiration or earlier
termination of the Term, to remove such future improvement and restore the
Premises to its condition immediately prior to the installation of the
improvement. In the event Landlord fails to notify Tenant of such determination
at the time it approves an improvement, Tenant shall be entitled, at its
election, to either remove or leave such future improvement in the Premises at
the expiration or earlier termination of the Term. Notwithstanding the
foregoing, regardless of whether Landlord makes or fails to make a determination
as to removal and restoration, Tenant will nevertheless be required, at its sole
cost and expense, to repair any damage caused by the removal of a future
improvement. If Tenant does not remove any improvement when and as required
pursuant to this Section 6.5, then, at Landlord’s election, Tenant shall be
conclusively presumed to have: (i) conveyed such improvement to Landlord without
compensation, or (ii) abandoned such improvement in which event Landlord may
dispose of all or any part thereof in any reasonable manner at Tenant’s sole
cost without liability to Tenant or any other person. Landlord shall have no
duty to be a bailee of any such improvements. If Landlord elects abandonment,
Tenant shall pay to Landlord, upon demand, any reasonable and documented
expenses incurred for disposition.

 

6.6 Removal of Trade Fixtures and Personal Property at Termination. Tenant shall
retain full ownership of its movable special improvements including, but not
limited to, trade fixtures and related mechanical support systems, detachable
furniture and movable equipment. Notwithstanding the foregoing, Tenant shall
make a declaration of all such improvements, trade fixtures, furniture and
equipment in writing to Landlord not later than December 31, 2007 for
identification purposes. Landlord shall have 30 days thereafter to review
Tenant’s declaration and approve the items set forth thereon. If, within such 30
day period, Landlord notifies Tenant that Landlord disagrees with any specific
items included within Tenant’s declaration, Landlord and Tenant shall mutually
determine whether such disputed items are removable by Tenant upon termination
of this Lease. Upon the termination of this Lease or Tenant’s right of
possession Tenant shall remove from the Project its moveable special
improvements, trade fixtures and related mechanical support systems, detachable
furniture, moveable equipment and other personal property, any improvements
which Landlord elects shall be removed by Tenant pursuant to Section 6.5, and
any improvements to any portion of the Project other than the Premises. Tenant
shall repair all damage caused by the installation or removal of any of the
foregoing items. Landlord shall notify Tenant of its election to require Tenant
to remove any such property, if at all, within 15 business days following the
expiration or earlier termination of the Lease. If Tenant does not timely remove
such property upon such notice, then, at Landlord’s election, Tenant shall be
conclusively presumed to have: (i) conveyed such property to Landlord without
compensation or (ii) abandoned such property, and Landlord may dispose of or
store any part thereof in any manner at Tenant’s sole cost, without waiving
Landlord’s right to claim from Tenant all expenses arising out of Tenant’s
failure to remove the property, and without liability to Tenant or any other
person. Landlord shall have no duty to be a bailee of any such personal
property. If Landlord elects abandonment, Tenant shall pay to Landlord, upon
demand, any reasonable and documented expenses incurred for disposition.

 

17



--------------------------------------------------------------------------------

7. USE OF PREMISES. Tenant shall use the Premises only for (i) general office
and administrative purposes; (ii) telecommunications data center and network
operations center, and (iii) any other lawful purpose suitable to office
buildings in the Southeast suburban Denver metropolitan area. Tenant shall not
allow any use of the Premises which will negatively affect the cost of coverage
of Landlord’s insurance on the Project. Tenant shall not allow any flammable or
explosive liquids or materials to be kept on the Premises, except for common
cleaning fluids and solvents commonly used in similar buildings. Tenant shall
not allow any use of the Premises which would cause the value or utility of any
part of the Premises to diminish or would interfere with any other Tenant or
with the operation of the Project by Landlord. Tenant shall not permit any
nuisance or waste upon the Premises, or allow any offensive noise or odor in or
around the Premises.

 

If any governmental authority shall deem the Premises to be a “place of public
accommodation” under the Americans with Disabilities Act or any other comparable
law as a result of Tenant’s use, Tenant shall either modify its use to cause
such authority to rescind its designation or be responsible for any alterations,
structural or otherwise, required to be made to the Building or the Premises
under such laws.

 

8. GOVERNMENTAL REQUIREMENTS AND BUILDING RULES. Tenant shall comply with all
Governmental Requirements applying to its use of the Premises. Tenant shall also
comply with all reasonable rules established for the Project from time to time
by Landlord. The present rules and regulations are contained in Appendix B.
Failure by another tenant to comply with the rules or an unknowing failure by
Landlord to enforce them shall not relieve Tenant of its obligation to comply
with the rules or make Landlord responsible to Tenant in any way. Landlord shall
use reasonable efforts to apply the rules and regulations uniformly with respect
to Tenant and tenants in the Building under leases containing rules and
regulations similar to this Lease. In the event of alterations and repairs
performed by Tenant, Tenant shall comply with the provisions of Section 6 of
this Lease and also Landlord’s “Policies, Rules and Regulations for Construction
Projects.”

 

9. WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE.

 

9.1 Waiver of Claims. To the extent permitted by law and except as otherwise set
forth herein, Landlord and Tenant waive any claims they may have against the
other or its officers, directors, employees or agents for business interruption
any other consequential or exemplary damages.

 

9.2 Indemnification. Tenant shall indemnify, defend and hold harmless Landlord
and its officers, directors, employees and agents against all third party
claims, liabilities, and expenses, including reasonable attorney fees, suffered
or claimed by any person, directly or indirectly, based on, arising out of, or
resulting from: (i) any injury to any person or damage to or loss of any
property occurring (x) in the Premises, or (y) in the Project and arising from
the use of the Premises, except to the extent either of the foregoing are caused
solely by the gross negligence or willful misconduct of Landlord; and (ii) any
act or omission or negligence of Tenant or any of Tenant’s employees or agents.
Tenant’s obligations under this section shall survive the expiration or earlier
termination of this Lease.

 

18



--------------------------------------------------------------------------------

Except as to any matter for which Tenant is obligated to indemnify Landlord
above, Landlord shall indemnify, defend and hold harmless Tenant and its
officers, directors, employees and agents against all claims, liabilities, and
expenses, including reasonable attorney fees, suffered or claimed by any person
and resulting solely from the gross negligence or willful misconduct of Landlord
or any of Landlord’s employees or agents. Landlord’s obligations under this
section shall survive the expiration or earlier termination of this Lease.

 

9.3 Tenant’s Insurance. Tenant shall maintain insurance as follows, with such
other terms, coverages and insurers, as Landlord shall reasonably require from
time to time:

 

(a) Commercial General Liability Insurance, with (a) contractual liability
coverage including the insurable indemnification provisions contained in this
Lease, (b) a severability of interest endorsement, (c) limits of not less than
Two Million Dollars ($2,000,000) combined single limit per occurrence and not
less than Two Million Dollars ($2,000,000) in the aggregate for bodily injury,
sickness or death, and property damage, and umbrella coverage of not less than
Five Million Dollars ($5,000,000).

 

(b) Property Insurance against “All Risks” of physical loss covering the
replacement cost of all improvements, fixtures and personal property.

 

(c) Workers’ compensation or similar insurance in form and amounts required by
law, and Employer’s Liability with not less than the following limits:

 

Each Accident

   $ 500,000

Disease—Policy Limit

   $ 500,000

Disease—Each Employee

   $ 500,000

 

Such insurance shall contain a waiver of subrogation provision in favor of
Landlord and its agents.

 

Tenant’s insurance shall be primary and not contributory to that carried by
Landlord, its agents, or mortgagee. Landlord, and if any, Landlord’s building
manager or agent and ground lessor shall be named as additional insureds with
respect to the insurance required of the Tenant in Section 9.3(a). The company
or companies writing any insurance which Tenant is required to maintain under
this Lease, as well as the form of such insurance, shall at all times be subject
to Landlord’s approval, and any such company shall be licensed to do business in
the state in which the Building is located. Such insurance companies shall have
a current A.M. Best rating of A / VI or better.

 

Tenant shall cause any contractor of Tenant performing work on the Premises to
maintain insurance as follows, with such other terms, coverages and insurers, as
Landlord shall reasonably require from time to time:

 

i. Commercial General Liability Insurance, including contractor’s liability
coverage, contractual liability coverage, completed operations coverage, broad
form property damage endorsement, and contractor’s protective liability
coverage, to afford protection with limits, for each occurrence, of not less
than One Million Dollars ($1,000,000) with respect to personal injury, death or
property damage.

 

19



--------------------------------------------------------------------------------

ii. Workers’ compensation or similar insurance in form and amounts required by
law, and Employer’s Liability with not less than the following limits:

 

Each Accident

   $ 500,000

Disease—Policy Limit

   $ 500,000

Disease—Each Employee

   $ 500,000

 

Such insurance shall contain a waiver of subrogation provision in favor of
Landlord and its agents.

 

Tenant’s contractor’s insurance shall be primary and not contributory to that
carried by Tenant, Landlord, their agents or mortgagees. Tenant and Landlord,
and if any, Landlord’s building manager or agent, mortgagee or ground lessor
shall be named as additional insured on Tenant’s contractor’s insurance
policies.

 

9.4 Insurance Certificates. Tenant shall deliver to Landlord certificates
evidencing all required insurance no later than five (5) days prior to the
Commencement Date and each renewal date. Each certificate will provide for
thirty (30) days prior notice of cancellation to Landlord and Tenant.

 

9.5 Landlord’s Insurance. Landlord shall maintain “All-Risk” property insurance
at replacement cost, including loss of rents, on the Building and plate glass,
and Commercial General Liability insurance, with limits of $2,000,000 per each
occurrence, covering the common areas of the Building, each with such terms,
coverages and conditions as are normally carried by reasonably prudent owners of
properties similar to the Project.

 

9.6 Waiver of Subrogation. Landlord and Tenant agree to obtain and maintain
throughout the term of this Lease endorsements to their respective All Risk
coverage policies waiving the right of subrogation of their insurance companies
against the other party and its agents and employees.

 

10. FIRE AND OTHER CASUALTY.

 

10.1 Termination. If a fire or other casualty causes substantial damage to the
Building or the Premises, Landlord shall engage a registered architect to
certify within one (1) month of the casualty to both Landlord and Tenant the
amount of time needed to restore the Building and the Premises to tenantability,
using standard working methods. If the architect’s certification indicates that
the time needed exceeds: thirteen (13) months from the date of the casualty; or
two (2) months therefrom if the restoration would begin during the last twelve
(12) months of the Lease, either Landlord or Tenant may terminate this Lease, by
notice to the other party within ten (10) days after the notifying party’s
receipt of the architect’s certificate; provided, however, Tenant shall have
absolutely no right to terminate this Lease pursuant to this Section 10.1 if
such casualty is caused by Tenant’s negligence or intentional misconduct. A
termination pursuant to this Section 10.1 shall be effective thirty (30) days
from the date of the notice and Rent shall be paid by Tenant to that date, with
an abatement for any portion of the Premises which has been untenantable after
the casualty.

 

20



--------------------------------------------------------------------------------

10.2 Restoration. If a casualty causes damage to the Building or the Premises
but this Lease is not terminated for any reason, then subject to the rights of
any mortgagees or ground lessors, Landlord shall obtain the applicable insurance
proceeds and diligently restore the Building and the Premises subject to current
Governmental Requirements. Tenant shall replace its damaged improvements,
personal property and fixtures. Rent shall be abated on a per diem basis during
the restoration for any portion of the Premises which is untenantable, except to
the extent that Tenant’s negligence or intentional misconduct caused the
casualty.

 

10.3 Tenant shall have the right to terminate this Lease, at no cost or penalty,
upon thirty (30) days notice if so much of Tenant’s network operations center
(“NOC”) located in the Premises will be affected due to the casualty so as to
unreasonably and adversely impact the conduct of Tenant’s business in the
Premises for a period of nine (9) months following the casualty. This right of
termination, however, must be exercised by Tenant within thirty (30) days
following its receipt of the architect’s certificate or such right is deemed
waived. Subject to the notice and cure provisions set forth in Section 14.1
herein, Tenant also shall have the right to terminate this Lease if Landlord
elects to repair the Building and Premises, but fails to fully repair the
Building and Premises within the time frame identified in the architect’s
certification (which certificate shall be delivered to Landlord and Tenant in
accordance with Section 10.1) as the time needed to restore the Building and the
Premises. Landlord’s obligation to fully repair and restore the Building and
Premises may be extended by up to thirty (30) days if there is a Force Majeure
event that occurs subsequent to the casualty.

 

11. EMINENT DOMAIN. If a part of the Project is taken by eminent domain or deed
in lieu thereof which is so substantial that the Premises cannot reasonably be
used by Tenant for the operation of its business, then either party may
terminate this Lease, without cost to the other, effective as of the sooner of
(i) the date of the taking, or (ii) the date upon which Tenant is denied
beneficial use of the portion of the Premises subject to condemnation or taking.
If any substantial portion of the Project is taken without affecting the
Premises, then Landlord may terminate this Lease as of the date of such taking.
Rent shall abate from the date of the taking in proportion to any part of the
Premises taken. The entire award for a taking of any kind shall be paid to
Landlord, and Tenant shall have no right to share in the award. All obligations
accrued to the date of the taking shall be performed by the party liable to
perform said obligations, as set forth herein.

 

12. RIGHTS RESERVED TO LANDLORD. Landlord may exercise at any time any of the
following rights respecting the operation of the Project without liability to
the Tenant of any kind:

 

12.1 Name. To change the name or street address of the Building or the suite
number(s) of the Premises.

 

12.2 Signs. Subject to the rights granted to Tenant in Section 24, to install
and maintain any signs on the exterior and in the interior of the Building that
are necessary for the operation of the Building (including, without limitation,
loading, exit, parking, handicap and directional type signs, but excluding
advertisement and name identification signs), and to approve in its reasonable
discretion, prior to installation, any of Tenant’s signs in the Premises visible
from the common areas or the exterior of the Building.

 

21



--------------------------------------------------------------------------------

12.3 Window Treatments. To approve, at its discretion, prior to installation,
any shades, blinds, ventilators or window treatments of any kind, as well as any
lighting within the Premises that may be visible from the exterior of the
Building or any interior common area.

 

12.4 Keys. To retain and use at any time passkeys necessary to enter the common
areas of the Building for the purpose of performing its obligations under the
Lease. Tenant shall not alter or add any lock or bolt limiting access to the
common areas of the Building without providing Landlord with a key therefor.

 

12.5 Access. To have access to inspect the Premises, and to perform its
obligations, or make repairs, alterations, additions or improvements, as
permitted by this Lease, subject to Tenant’s reasonable security requirements,
as applicable, which shall not operate to deny Landlord the access rights
granted herein.

 

12.6 Preparation for Reoccupancy. Provided that Tenant has ceased paying Rent
hereunder, to decorate, remodel, repair, alter or otherwise prepare the Premises
for reoccupancy at any time after Tenant abandons the Premises, without
relieving Tenant of any obligation to pay Rent.

 

12.7 Heavy Articles. To approve the weight, size, placement and time and manner
of movement within the Building of any safe, central filing system or other
heavy article of Tenant’s property. Tenant shall move its property entirely at
its own risk.

 

12.8 Show Premises. To show the Premises to prospective purchasers, tenants,
brokers, lenders, investors, rating agencies or others at any reasonable time,
provided that Landlord gives not less than twenty-four (24) hours’ prior notice
to Tenant and does not materially interfere with Tenant’s use of the Premises,
subject to Tenant’s reasonable security requirements, as applicable, which shall
not operate to deny Landlord the access rights granted herein. Landlord agrees
that in exercising its rights under this Section 12.8, Landlord will use good
faith efforts to minimize interruptions of Tenant’s use and occupancy of the
Premises.

 

12.9 Use of Lockbox. To designate a lockbox collection agent for collections of
amounts due Landlord. In that case, the date of payment of Rent or other sums
shall be the date of the agent’s receipt of such payment or the date of actual
collection if payment is made in the form of a negotiable instrument thereafter
dishonored upon presentment. However, Landlord may reject any payment for all
purposes as of the date of receipt or actual collection by mailing to Tenant
within 21 days after such receipt or collection a check equal to the amount sent
by Tenant.

 

12.10 Repairs and Alterations. To make repairs or alterations to the Project and
in doing so transport any required material through the Premises, to close
entrances, doors, corridors, elevators and other facilities in the Project, to
open any ceiling in the Premises, or to temporarily suspend services or use of
common areas in the Building in all events with reasonable prior notice to
Tenant (except in the event of an emergency). In performing such repairs and/or
alterations, Landlord will use good faith efforts to minimize interruptions of
Tenant’s use and occupancy of the Premises and to complete its work within a
commercially reasonable period of time. Landlord may perform any such repairs or
alterations during ordinary

 

22



--------------------------------------------------------------------------------

business hours, except that Tenant may require any Work in the Premises to be
done after business hours if Tenant pays Landlord for overtime and any other
expenses incurred. Landlord may do or permit any work on any nearby building,
land, street, alley or way.

 

12.11 Landlord’s Agents. If an Event of Default has occurred and is continuing,
possession of Tenant’s funds or negotiation of Tenant’s negotiable instrument by
any of Landlord’s agents shall not waive any breach by Tenant or any remedies of
Landlord under this Lease.

 

12.12 Building Services. To install, use and maintain through the Premises,
pipes, conduits, wires and ducts serving the Building, provided that such
installation, use and maintenance does not unreasonably interfere with Tenant’s
use of the Premises; provided, however, Landlord agrees to work cooperatively
and in good faith with Tenant with respect to any work which Landlord must
perform in portions of the Premises which are highly sensitive to the conduct of
Tenant’s business within the Premises.

 

12.13 Other Actions. To take any other action which Landlord deems reasonable in
connection with the operation, maintenance or preservation of the Building.

 

13. TENANT’S DEFAULT AND LANDLORD’S REMEDIES. Any of the following shall
constitute an “Event of Default” by Tenant:

 

13.1 Rent Default. Tenant fails to pay any Rent when due and such failure
continues for a period of ten (10) days after receipt by Tenant of notice from
Landlord of such failure. In the event Tenant fails to pay any Rent when due on
more than two (2) occasions in any twenty-four (24) month period, then Tenant
shall pay a late charge equal to three percent (3%) of the amount of Rent that
was due in order cure the Event of Default. If Tenant does not cure the Event of
Default, then Landlord shall be entitled to the default interest set forth in
Section 3.5(b) herein, and such default interest shall be in lieu of the late
payment charges described in this Section 13.1. Such late charge and interest
shall constitute Additional Rent due and payable by Tenant to Landlord upon the
date of payment of the delinquent Rent referenced above;

 

13.2 Specific Default. Tenant defaults in its obligations under Section 6.4 No
Liens, Section 20 Assignment and Sublease, or Section 32 Hazardous Substances
and such default continues for a period of thirty (30) days after receipt by
Tenant of notice from Landlord of such default;

 

13.3 Other Performance Default. Tenant fails to perform any other obligation to
Landlord under this Lease and such failure continues for thirty (30) days after
notice from Landlord stating the nature of such default, except that if Tenant
begins to cure its failure within the thirty (30) day period but cannot
reasonably complete its cure within such period, then, so long as Tenant
continues to diligently attempt to cure its failure, the thirty (30) day period
shall be extended to sixty (60) days, or such lesser period as is reasonably
necessary to complete the cure;

 

23



--------------------------------------------------------------------------------

13.4 Credit Default. One of the following credit defaults occurs:

 

(a) Tenant commences any proceeding under any law relating to bankruptcy,
insolvency, reorganization or relief of debts, or seeks appointment of a
receiver, trustee, custodian or other similar official for the Tenant or for any
substantial part of its property, or any such proceeding is commenced against
Tenant and either remains undismissed for a period of thirty days or results in
the entry of an order for relief against Tenant which is not fully stayed within
seven days after entry;

 

(b) Tenant becomes insolvent or bankrupt, does not generally pay its debts as
they become due, or admits in writing its inability to pay its debts, or makes a
general assignment for the benefit of creditors;

 

(c) Any third party obtains a levy or attachment under process of law against
Tenant’s leasehold interest and such levy or attachment is not discharged or
disposed of by Tenant within fifteen (15) days after such levy or attachment.

 

13.5 Vacation Default. Tenant vacates the Premises and fails to pay all Rent.

 

13.6 Landlord’s Remedies.

 

(a) Termination of Lease or Possession. If an Event of Default occurs, Landlord
may elect by notice to Tenant either to terminate this Lease or to terminate
Tenant’s possession of the Premises without terminating this Lease. In either
case, Tenant shall immediately vacate the Premises and deliver possession to
Landlord, and Landlord may repossess the Premises and may, at Tenant’s sole
cost, remove any of Tenant’s signs and any of its other property, without
relinquishing its right to receive Rent or any other right against Tenant.

 

(b) Lease Termination Damages. If Landlord terminates the Lease, Tenant shall
pay to Landlord all Rent due on or before the date of termination, plus
Landlord’s reasonable estimate of the aggregate Rent that would have been
payable from the date of termination through the Expiration Date, as may have
been extended pursuant to the terms of this Lease, reduced by the rental value
of the Premises calculated as of the date of termination for the same period,
taking into account anticipated vacancy prior to reasonable reletting, reletting
expenses and market concessions, both discounted to present value at the rate of
five percent (5%) per annum. If Landlord shall relet any part of the Premises
for any part of such period before such present value amount shall have been
paid by Tenant or finally determined by a court, then the amount of Rent payable
pursuant to such reletting (taking into account vacancy prior to reasonable
reletting and reletting expenses or concessions) shall be deemed to be the
reasonable rental value for that portion of the Premises relet during the period
of the reletting.

 

(c) Possession Termination Damages. If Landlord terminates Tenant’s right to
possession without terminating the Lease and Landlord takes possession of the
Premises itself, Landlord may relet any part of the Premises for such Rent, for
such time, and upon such terms as Landlord in its sole discretion shall
determine, without any obligation to do so prior to renting other vacant areas
in the Building. Any proceeds from reletting the Premises shall first be applied
to the expenses of reletting, including redecoration, repair, alteration,
advertising, brokerage, legal, and other reasonably necessary expenses. If the
reletting proceeds after

 

24



--------------------------------------------------------------------------------

payment of expenses are insufficient to pay the full amount of Rent under this
Lease, Tenant shall pay such deficiency to Landlord monthly upon demand as it
becomes due. Any excess proceeds shall be retained by Landlord.

 

(d) Landlord’s Remedies Cumulative. All of Landlord’s remedies under this Lease
shall be in addition to all other remedies Landlord may have at law or in
equity. Waiver by Landlord of any breach of any obligation by Tenant shall be
effective only if it is in writing, and shall not be deemed a waiver of any
other breach, or any subsequent breach of the same obligation. Landlord’s
acceptance of payment by Tenant shall not constitute a waiver of any breach by
Tenant, and if the acceptance occurs after Landlord’s notice to Tenant, or
termination of the Lease or of Tenant’s right to possession, the acceptance
shall not affect such notice or termination. Acceptance of payment by Landlord
after commencement of a legal proceeding or final judgment shall not affect such
proceeding or judgment. Landlord may advance such monies and take such other
actions for Tenant’s account as reasonably may be required to cure or mitigate
any Event of Default by Tenant. Tenant shall immediately reimburse Landlord for
any such advance, and such sums shall bear interest at the default interest rate
until paid

 

14. LANDLORD’S DEFAULT AND TENANT REMEDIES.

 

14.1 Landlord Default. If Tenant believes that Landlord has breached or failed
to comply with any provision of this Lease applicable to Landlord (including,
without limitation, Landlord’s obligations under Section 1.2(a)), Tenant will
give notice to Landlord describing the alleged breach or noncompliance. Landlord
will not be deemed in default under this Lease if Landlord cures the breach or
noncompliance within thirty (30) days after Landlord’s receipt of notice from
Tenant or, if the same cannot be reasonably cured within such thirty (30) day
period, if Landlord in good faith commences to cure such breach or noncompliance
within such period then, so long as Landlord continues to diligently attempt to
cure its failure, the thirty (30) day period shall be extended to sixty (60)
days, or such lesser period as is reasonably necessary to complete the cure.

 

14.2 Tenant’s Remedies. If Landlord breaches or fails to comply with any
provision of this Lease applicable to Landlord, and such breach or noncompliance
is not cured within the period of time described in Section 14.1, then Tenant
may exercise any right or remedy available to Tenant at law or in equity, except
to the extent expressly waived or limited by the terms of this Lease.

 

15. SURRENDER. Upon termination of this Lease or Tenant’s right to possession,
Tenant shall return the Premises to Landlord in good order and broom clean
condition, ordinary wear and tear and casualty damage excepted. If Landlord
requires Tenant to remove any of Tenant’s personal property, trade fixtures or
alterations as provided herein, then Tenant shall remove the alterations in a
good and workmanlike manner and restore the Premises to its condition prior to
their installation.

 

16. OPTIONS TO EXTEND. Tenant shall have the option to extend the Term of the
Lease and, therefore the Expiration Date, for up to two (2) additional periods
of five (5) years each (each a “Renewal Option”). To exercise a Renewal Option,
Tenant must deliver notice of the exercise thereof (a “Renewal Notice”) to
Landlord no earlier than fifteen (15) months and no

 

25



--------------------------------------------------------------------------------

later than twelve (12) months prior to the Expiration Date, as may be extended.
Any and all Renewal Options shall be under the same terms and condition of the
then current Term excepting those matters more particularly described in Section
16.3. Any Renewal Notice shall set forth an amount of the current leasehold
improvement allowance which Tenant is requesting from Landlord in connection
with such Renewal Option; provided, however, Landlord shall in no event be
required to pay an improvement allowance in excess of the then prevalent rate
for leasehold improvement allowances in the Southeast suburban Denver
metropolitan area office market for both new lease transactions and lease
renewals.

 

16.1 Determination of Market Rental Rate. Within ten (10) days of Landlord’s
receipt of a Renewal Notice, Landlord will notify Tenant (the “Rate Notice”) of
the “Market Rental Rate” (defined below) determined in good faith and taking
into consideration Tenant’s requested tenant improvement allowance. The Rate
Notice shall be accompanied by all appropriate supporting documentation and
calculations used to determine the Market Rental Rate. If Tenant agrees that the
rental rate set forth in Landlord’s Rate Notice is the Market Rental Rate, such
rental rate shall be the Market Rental Rate for purposes of this Section 16, and
the Base Rent applicable to the Renewal Option will be the Market Rental Rate.
If Tenant disagrees with the rental rate set forth in the Rate Notice and both
parties, negotiating in good faith, cannot within fifteen (15) days after
Landlord gives the Rate Notice, agree on a revised rental rate that will serve
as the Market Rental Rate, then Tenant shall have the right to either (i)
rescind its Renewal Notice by notice given within thirty (30) days after
Landlord gives the Rate Notice; or (ii) enter into a binding three (3) broker
arbitration process (which shall not be subject to any further right of
rescission) which process is more particularly described below in this Section
16.1. If Tenant fails to respond to the Rate Notice within fifteen (15) days
after the date thereof, Tenant will be deemed to have rejected the Rate Notice
and the Renewal Notice shall be deemed rescinded. If the parties are unable to
agree upon the Market Rental Rate and, pursuant to this Section 16.1, Tenant
elects to enter into binding arbitration, then, within seven (7) days following
such election by Tenant, Landlord and Tenant will each appoint their own
licensed real estate broker as well as a third mutually acceptable real estate
broker or sales agents (the “Brokers”) each of whom has at least ten (10) years
experience in commercial office leasing in the Southeast suburban Denver
metropolitan area office market. Within ten (10) days after the Brokers’
appointment, the Brokers shall each propose a Market Rental Rate, which must be
determined in strict accordance with the terms of this Section 16. The
arithmetic mean (average) of the two (2) closest proposals shall be deemed the
Market Rental Rate.

 

16.2 Market Rental Rate Defined “Market Rental Rate” means the prevailing new
lease and renewal rates being contracted for by tenants and landlords of
Comparable Buildings for similar space to arms-length tenants similar to Tenant
in size, credit quality and stature, taking into account the length of the
Renewal Option, adjustments for tenant improvement allowances, market
concessions and transaction expenses which are normally incurred by other
landlords in leasing space in Comparable Buildings. For purposes of this Section
16, “Comparable Buildings” means only those office buildings of comparable age,
quality and location and shall be deemed to include only office lease
transactions involving a minimum of 25,000 rentable square feet.

 

16.3 After Exercise/Failure to Exercise. During the Renewal Options, all of the
terms and provisions of this Lease will apply, except that (i) Base Rent will be
payable at the

 

26



--------------------------------------------------------------------------------

Market Rental Rate as determined pursuant to this Section 16 multiplied by the
rentable square feet of the Premises as of the commencement of the Renewal
Option; (ii) Sections 3.2(a), 3.2(b), 17, and the Work Letter shall no longer be
in effect unless otherwise specifically referenced in the body of this Lease;
and (iii) the number of Renewal Options provided to Tenant in Section 16 shall
be reduced by one each time Tenant exercises a Renewal Option and shall be
terminated altogether if Tenant fails to exercise any Renewal Option. No broker
fees of any kind incurred by Tenant will be paid by Landlord in connection with
the exercise of any Renewal Option, unless mutually agreed upon by Landlord and
Tenant at the time of exercise of such Renewal Option.

 

16.4 Limitations on Tenant’s Rights. Tenant will have no right to extend the
Term of the Lease and Tenant’s Renewal Notice will be ineffective, if an Event
of Default has occurred and is continuing at the time the Renewal Notice is
given or at the time the Renewal Option is scheduled to commence. Any
termination of this Lease in accordance with the terms of this Lease terminates
all rights under this Section 16. Tenant’s Renewal Options shall not be subject
to any dilution or forfeiture by virtue of any (i) creditworthiness test; (ii)
any prior Event(s) of Default which did not result in a termination of the Lease
by Landlord; or (iii) prior sublease or requested subletting of all or any
portion of the Premises.

 

17. OPTIONS TO TERMINATE. Notwithstanding Sections 2 and 16 above, Tenant shall
have two (2) options to terminate this Lease with respect to the entirety of the
Premises which options may be exercised by Tenant in its sole and absolute
discretion. If Tenant exercises the first option to terminate this Lease (the
“First Termination Option”), then the effective date of the Lease termination
shall be October 31, 2010. The First Termination Option shall be exercised, if
at all, by notice (a “Termination Notice”) given to Landlord not later than
October 31, 2009. In the event Tenant does not elect to exercise the First
Termination Option, Tenant shall have a second opportunity to terminate this
Lease (the “Second Termination Option”). The effective date of the Second
Termination Option shall be October 31, 2012. The Second Termination Option
shall be exercised, if at all, by a Termination Notice given to Landlord no
later than October 31, 2011. Tenant’s termination options granted herein shall,
in no event, be subject to dilution or forfeiture as a result of any (i)
creditworthiness test; (ii) the occurrence of any prior Event(s) of Default
which Event(s) of Default did not result in a termination of the Lease; or (iii)
any previous sublease or requested subletting of all or any portion of the
Premises. No Termination Notice delivered to Landlord shall be effective unless,
within thirty (30) days following delivery of Tenant’s Termination Notice,
Tenant pays to Landlord a termination fee (the “Termination Fee”) in an amount
equal to the sum of all unamortized transaction costs remaining as of the last
day of the calendar month following the effective date of the First Termination
Option or the effective date of the Second Termination Option, as the case may
be, relating to: (i) $1,300,000.00, being the full amount of the Tenant
Allowance; (ii) the full amount of the Additional Allowance (as defined in the
Work Letter), if any; (iii) $617,238.70 (being one-half the amount of the
Forgiven Rent); and (iv) $975,000.00, being the amount equal to the full
brokerage commission paid by Landlord to Tenant’s Real Estate Broker in
connection with this Lease transaction. The Termination Fee shall be calculated
using an imputed interest rate of nine percent (9%) with an amortization period
being equal to the duration of the original Term of the Lease based on a monthly
amortization calculation and using a beginning period method with respect to
items (i), (iii) and (iv) above, and with an amortization period being equal to
the duration of the remaining Term of the Lease with respect to item (ii) above.

 

27



--------------------------------------------------------------------------------

18. HOLDOVER. (i) Tenant shall have the right to holdover possession of the
Premises after the expiration of this Lease on a month-to-month basis for a
period of up to six (6) months provided that Tenant obtains the prior written
consent of Landlord, which consent may be withheld in Landlord’s sole and
absolute discretion. During the first three (3) months of such a holdover
period, Tenant shall pay all of Base Rent, Operating Cost Share Rent and Tax
Share Rent at the rate in effect immediately prior to such holdover computed on
a monthly basis for each full or partial month Tenant remains in possession.
During the subsequent three (3) months of such holdover Tenant shall pay Base
Rent at 150% of the rate in effect immediately prior to the commencement of such
holdover computed on a monthly basis for each full or partial month Tenant
remains in possession and shall continue to pay Operating Cost Share Rent and
Tax Share Rent at the then-current rate. For any holdover by Tenant beyond the
permitted six (6) month period, Tenant shall pay in addition to the other Rent,
200% of the Base Rent rate in effect immediately prior to the commencement of
such holdover computed on a monthly basis for each full or partial month Tenant
remains in all or part of the Premises plus all of Landlord’s direct and
consequential damages (consequential damages may only be proven by the existence
of a signed lease by a new tenant for the Premises whose lease was adversely
impacted by Tenant’s holdover) resulting from Tenant’s holdover. (ii) Tenant
shall also have the option, without being obligated to first obtain the written
consent of Landlord, to holdover for a fixed period of six (6) months after the
Expiration Date, as may have been extended, provided that Tenant provides notice
to Landlord of such election no later than nine (9) months prior to the
Expiration Date, as such date may have been extended. During such holdover
period Tenant shall pay Base Rent at 150% of the rate in effect immediately
prior to the commencement of such holdover computed on a monthly basis for each
full or partial month Tenant remains in possession and shall continue to pay
Operating Cost Share Rent and Tax Share Rent at the then-current rate. Following
the initial permitted holdover period discussed herein, Landlord’s acceptance of
Rent or other payments from Tenant under these holdover provisions shall not
operate as a waiver of Landlord’s right, subsequent to the initial permitted
holdover period, to regain possession or any other of Landlord’s remedies. For
any holdover by Tenant beyond the permitted six (6) month period, Tenant shall
pay, in addition to the other Rent, 200% of the Base Rent rate in effect
immediately prior to the commencement of such holdover computed on a monthly
basis for each full or partial month Tenant remains in possession of the
Premises plus all of Landlord’s direct and consequential damages (consequential
damages may only be proven by the existence of a signed lease by a new tenant
for the Premises whose lease was adversely impacted by Tenant’s holdover)
resulting from Tenant’s holdover.

 

19. SUBORDINATION TO GROUND LEASES AND MORTGAGES.

 

19.1 Subordination. Subject to the immediately following sentence, this Lease
shall be subordinate to any present or future ground lease or mortgage
respecting the Project, and any amendments to such ground lease or mortgage, at
the election of the ground lessor or mortgagee as the case may be, effected by
notice to Tenant in the manner provided in this Lease. As a condition precedent
to any subordination of the Lease by Tenant to any third party, Landlord shall
first secure and deliver to Tenant a commercially reasonable form of
subordination and non-disturbance agreement. Tenant will consent to any
commercially reasonable standard form of subordination and non-disturbance
agreement provided that such form (i) does not change, dilute or diminish any
right or obligation of Tenant under this Lease, (ii) does not create any new and
unreasonable obligation of Tenant under the Lease or under any other document
related to

 

28



--------------------------------------------------------------------------------

the Lease, (iii) does not create or meaningfully increase any contractual risk
of Tenant under the Lease, and (iv) provides that so long as an Event of Default
has not occurred and is continuing, that such lender in possession acting as the
new Landlord or any other entity succeeding to Landlord’s interest, shall attorn
to and accept Tenant as tenant under this Lease and all of Tenant’s rights and
obligations under this Lease shall remain in full force and effect. Any
mortgagee has the right, at its option, to subordinate its mortgage to the terms
of this Lease, without notice to, nor the consent of, Tenant.

 

19.2 Termination of Ground Lease or Foreclosure of Mortgage. If any ground lease
is terminated or mortgage foreclosed or deed in lieu of foreclosure given and
the ground lessor, mortgagee, or purchaser at a foreclosure sale shall thereby
become the owner of the Project, Tenant shall attorn to such ground lessor or
mortgagee or purchaser without any deduction or setoff by Tenant, and this Lease
shall continue in effect as a direct lease between Tenant and such ground
lessor, mortgagee or purchaser. The ground lessor or mortgagee or purchaser
shall be liable as Landlord only during the time such ground lessor or mortgagee
or purchaser is the owner of the Project. At the request of Landlord, but
subject to the terms of Section 19.1 above, ground lessor or mortgagee, Tenant
shall execute and deliver within ten (10) business days of the request any
document furnished by the requesting party to evidence Tenant’s agreement to
attorn.

 

19.3 Notice and Right to Cure. Tenant agrees to send by registered or certified
mail to any ground lessor or mortgagee identified in any notice from Landlord to
Tenant a copy of any notice of default sent by Tenant to Landlord. If Landlord
fails to cure such default within the required time period set forth in Section
14.1 above, but ground lessor or mortgagee begins to cure within ten (10)
business days after such period and proceeds diligently to complete such cure,
then ground lessor or mortgagee shall have such additional time as is necessary
to complete such cure, including any time necessary to obtain possession if
possession is necessary to cure, and Tenant shall not begin to enforce its
remedies so long as the cure is being diligently pursued.

 

19.4 Definitions. As used in this Section 19, “mortgage” shall include “deed of
trust” and/or “trust deed” and “mortgagee” shall include “beneficiary” and/or
“trustee,” “mortgagee” shall include the mortgagee of any ground lessee, and
“ground lessor,” “mortgagee,” and “purchaser at a foreclosure sale” shall
include, in each case, all of its successors and assigns, however remote.

 

20. ASSIGNMENT AND SUBLEASE.

 

20.1 In General/Unrelated Parties. Tenant shall not, without the prior consent
of Landlord in each case, (i) make or allow any assignment or transfer, by
operation of law or otherwise, of Tenant’s interest in this Lease, (ii) grant or
allow any lien or encumbrance, by operation of law or otherwise, upon any part
of Tenant’s interest in this Lease, (iii) sublet any part of the Premises, or
(iv) permit anyone other than Tenant and its employees to occupy any part of the
Premises. Notwithstanding the forgoing, in the event Landlord consent to any
transfer described in this Section 20.1, Tenant shall remain primarily liable
for all of its obligations under this Lease, notwithstanding any assignment or
transfer. No consent granted by Landlord shall be deemed to be a consent to any
subsequent assignment or transfer, lien or encumbrance, sublease or occupancy.
Tenant shall pay all of Landlord’s reasonable attorneys’ fees and other
reasonable

 

29



--------------------------------------------------------------------------------

and documented third party expenses incurred in connection with any consent
requested by Tenant or in reviewing any proposed assignment or subletting,
provided that such reimbursement shall in no event exceed the sum of Two
Thousand Five Hundred Dollars ($2,500) for each request for approval submitted
by Tenant to Landlord pursuant to this Section 20.1. Except as specifically
permitted herein, any assignment or transfer, grant of lien or encumbrance, or
sublease or occupancy without Landlord’s prior written consent shall be void.
Tenant shall only be permitted to assign this Lease in its entirety, but Tenant
shall be permitted to sublet all or a portion of the Premises as specifically
permitted herein. With respect to such permitted assignments or sublettings, no
rights of Tenant to renew this Lease, extend the Term or to lease additional
space in the Project shall be diluted or extinguished thereby, provided however,
such rights will not be transferred to the assignee or subtenant, all such
rights being personal to the Tenant named herein. With respect to any assignment
or subletting pursuant to this Section 20.1, in no event shall Landlord (i) be
entitled to prohibit Tenant from competing with Landlord for securing tenants
and subtenants for the Premises from or with respect to the Building and/or
adjacent Quebec Court II; (ii) restrict the permissible rent or other terms or
concessions offered by Tenant to a potential assignee or sublessee; or (iii)
have a right to recapture the Premises or any portion thereof.

 

20.2 Related Parties. Throughout the Term of the Lease Tenant shall have the
right, without the consent of Landlord, to sublease all or any portion of the
Premises or to assign all of its leasehold rights, to any subsidiary, affiliate
or successor of Tenant, provided that in such event Tenant shall furnish
Landlord with prior notice of such assignment or subletting and provided further
that such assignee or sublessee continues to use the Premises for the purposes
permitted under this Lease and that Tenant shall remain primarily liable for all
of its obligations under this Lease. Notwithstanding the foregoing, Tenant shall
have the right to permit, from time to time, its subsidiaries, affiliates or
successors to occupy all or any portion of the Premises without Landlord’s
consent or the need for an agreement of sublease.

 

20.3 Landlord’s Consent. In the event of any assignment or sublease requiring
Landlord’s consent pursuant to Section 20.1 above, Landlord will not
unreasonably withhold, condition or delay its consent. It shall be reasonable
for Landlord to withhold its consent to any assignment or sublease if (i) an
Event of Default has occurred and continuing, (ii) in the reasonable judgment of
Landlord the purpose for which the assignee or subtenant intends to use the
Premises (or a portion thereof) is not in keeping with Section 7 above or
otherwise violates the terms of this Lease, (iii) the proposed assignee or
subtenant is a government entity, or (iv) the proposed assignment (but excluding
a proposed sublease) is for less than the entire Premises or for less than the
remaining Term of the Lease. The foregoing shall not exclude any other
reasonable basis for Landlord to withhold its consent.

 

With respect to any proposed sublease for less than 25,000 rentable square feet
submitted to Landlord for approval pursuant to Section 20.1, Landlord’s approval
shall be deemed given if, within twenty (20) days from the date of Tenant’s
submittal of its request for Landlord’s consent accompanied by the materials
described in Section 20.4 (collectively, the “Submittal Package”), Landlord
fails to respond to such request. With respect to any sublease for more than
25,000 rentable square feet submitted to Landlord for approval pursuant to
Section 20.1, Landlord’s approval shall be deemed given if, within forty (40)
days from the date of Tenant’s delivery of the Submittal Package for Landlord’s
consent, Landlord fails to respond

 

30



--------------------------------------------------------------------------------

to such request, provided however that any such deemed approval by Landlord
shall be further conditioned upon (i) Tenant’s delivery of a duplicate Submittal
Package to Landlord not later than the thirtieth (30th) day following the date
of delivery of the original Submittal Package provided Landlord and Tenant have
not, by the twentieth (20th) day following the delivery of the original
Submittal Package, entered into substantive and good faith discussions with
respect to the requested approval; or (ii) Landlord and Tenant not having
entered into substantive and good faith discussions by the thirtieth (30) day
following Tenant’s delivery of the original Submittal Package, which in either
instance, will nullify any deemed approval by Landlord thereof.

 

20.4 Procedure. Tenant shall notify Landlord of any proposed assignment or
sublease at least thirty (30) days prior to its proposed effective date. The
notice shall include the name and address of the proposed assignee or subtenant,
including its corporate affiliates in the case of a corporation or its general
partners in the case of a partnership; in the case of an assignment, an
execution copy of the proposed assignment; and, in the case of a sublease, an
executed term sheet setting forth all of the material business terms of the
sublease transaction, including a description of the proposed sublessee’s
proposed use and business activities (such use and activities shall be
consistent with Section 7 of the Lease). As a condition to any effective
assignment of this Lease, the assignment shall be for the entirety of the
Premises and the assignee shall execute and deliver in form satisfactory to
Landlord at least fifteen (15) days prior to the effective date of the
assignment, an assumption of all of the obligations of Tenant under this Lease.
As a condition to any effective sublease, subtenant shall execute and deliver in
a form reasonably satisfactory to Landlord at least fifteen (15) days prior to
the effective date of the sublease, an agreement to comply with all of Tenant’s
obligations under this Lease, and at Landlord’s option, an agreement (except for
the economic obligations which subtenant will undertake directly to Tenant) to
attorn to Landlord under the terms of the sublease in the event this Lease
terminates before the sublease expires.

 

20.5 Change of Ownership. Any transfer of 50% or more of the ownership interest
in Tenant shall constitute an assignment of this Lease; provided, however, the
foregoing restriction shall not apply to Tenant so long as Tenant is a publicly
traded corporation and the proposed successor of the ownership interest of
Tenant has, at the time of the restructuring or merger, a net worth which is at
least equal to the net worth of the named Tenant hereunder as of the
Commencement Date of this Lease.

 

20.6 Excess Payments. If Tenant shall assign this Lease or sublet any part of
the Premises for consideration in excess of the pro-rata portion of Rent
applicable to the space subject to the assignment or sublet, then (i) in the
case of an assignment or subletting pursuant to Section 20.1 above, Tenant shall
pay to Landlord as Additional Rent 50% of any such net excess (after deducting
Tenant’s transaction costs, including the reasonable costs of marketing,
improving, reconditioning or partitioning the Premises but specifically
excluding therefrom any cost to Tenant for the vacancy of the Premises during
the marketing period) immediately upon receipt; and (ii) in the case of an
assignment or sublet pursuant to Section 20.2, Tenant shall be entitled to
retain 100% of the profits, if any, thereof.

 

21. CONVEYANCE BY LANDLORD. If Landlord shall at any time transfer its interest
in the Project or this Lease, Landlord shall be released of any obligations
occurring after, but not

 

31



--------------------------------------------------------------------------------

prior to, such transfer and Tenant shall look solely to Landlord’s successors
for performance of such obligations. This Lease shall not be affected by any
such transfer.

 

22. ESTOPPEL CERTIFICATE. Each party shall, within ten (10) business days of
receiving a request from the other party, execute, acknowledge in recordable
form, and deliver to the other party or its designee a certificate stating,
subject to a specific statement of any applicable exceptions, that the Lease as
amended to date is in full force and effect, that the Tenant is paying Rent and
other charges on a current basis, and that to the best of the knowledge of the
certifying party, the other party has committed no uncured defaults or Event(s)
of Default, as the case may be, and has no offsets or claims. The certifying
party may also be required to state the date of commencement of payment of Rent,
the Commencement Date, the current Expiration Date, the Base Rent, the current
Operating Cost Share Rent and Tax Share Rent estimates, the status of any
improvements required to be completed by Landlord, the amount of any security
deposit, and such other matters as may be reasonably requested. Failure to
deliver such statement within the time period required shall become an Event of
Default, in the case of Tenant, and a default, in the case of Landlord, if the
failure is not cured within ten (10) days following receipt of notice of such
failure.

 

23. FORCE MAJEURE. Landlord shall not be in default under this Lease to the
extent Landlord is unable to perform any of its obligations on account of any
labor strike or the unavailability of a reasonably acceptable contractor, energy
shortage, governmental pre-emption or prescription, national emergency, act of
God, or any other cause of any kind beyond the reasonable control of Landlord
(“Force Majeure”). Notwithstanding the foregoing, the provisions of this Section
23 shall not apply to or have an exculpatory effect on Landlord’s obligations
set forth in Section 3.2 above.

 

24. TENANT’S SIGNAGE. So long as Tenant leases not less than two (2) full floors
within the Building, throughout the Term of this Lease, as may be extended,
Tenant will have the exclusive right at no additional rent (but subject to
Tenant’s obligation to pay for the design, fabrication, installation,
maintenance and operation thereof as more specifically set forth herein) to
install and maintain its corporate logo (i) on up to two (2) of the Building’s
façades in such locations as reasonably selected by Tenant; and (ii) on up to
two (2) Project monument signs as reasonably selected by Tenant, Tenant hereby
acknowledging that Tenant’s existing monument signage satisfies this obligation.
The installation of such building and monument signs shall be determined by
Tenant in its sole discretion subject to: (i) such signs must comply with all
applicable laws and building codes; and (ii) in the case of the Building signs,
the same must be installed in a manner which will not damage the Building. The
design of all such building and monument signs shall be subject to Landlord’s
prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, to the extent that
Tenant’s building signage contemplated herein is not, as of the Commencement
Date, permitted by the building codes of the City of Englewood, Tenant’s rights
to such signage contemplated herein shall continue in full force subject to any
change in building codes that may in the future permit such signage. All costs
associated with the design, fabrication and installation of Tenant’s signage
contemplated in this Section 24 shall be borne solely by Tenant; provided,
however, that such costs shall be permitted expenditures reimbursed by the
Tenant Allowance described in the Work Letter. Tenant shall be responsible, at
its sole cost and expense, for maintenance and operation of all Tenant Building
and monument signage and

 

32



--------------------------------------------------------------------------------

Tenant shall maintain and operate all such signage at a level comparable to that
of other similar buildings located in the Southeast suburban Denver metropolitan
area. In addition, Tenant’s signage rights pursuant to this Section 24 shall be
fully assignable to all permitted assignees and/or subtenants under this Lease,
subject to the requirement that Tenant or such assignee or subtenant must be
leasing (as opposed to occupying) at least two full floors of the Building at
the time of such assignment or subletting and at all times subsequent thereto in
order for such signage rights to survive and/or continue in the subtenant or
assignee thereof.

 

25. TENANT’S ANTENNA RIGHTS Throughout the Term of this Lease, as may be
extended, Tenant shall have the right, at no additional charge or cost, to
install or cause to be installed up to ten (10) antennas on the roof of the
Building in such locations selected by Tenant and agreed upon by Landlord. The
location and installation of the antennas shall be subject to Landlord’s
reasonable approval, it being agreed that it shall not be unreasonable for
Landlord to withhold its approval of a location selected by Tenant if the
installation and/or operation of such antennas in such locations would (i)
interfere with the operation of other antennas and related equipment previously
installed on the roof of the Building as of the Commencement Date or which other
Building occupants or tenants have a right (such right existing as of the
Commencement Date) in the future to install; (ii) undermine or prejudice the
structural integrity of the Building, the roof, or any portion thereof; (iii)
adversely affect any roof warranty, or (iv) be unsightly or visible from any
point at street level, unless appropriately screened. Tenant’s right to install
the antennas contemplated in this Section 24 shall be further subject to the (i)
terms of any agreement or declaration concerning the roof top residential
condominium unit located in the Building as of the Commencement Date; and (ii)
Landlord’s ongoing right to access and use the roof of the Building in
connection with the Landlord’s granting of rights to future Building occupants
to install of antennas and related equipment on the roof; and (iii) Tenant’s
receipt of all necessary governmental approvals. Landlord covenants and agrees
that it shall not grant to the owner of the residential condominium unit owner
any rights with respect to the use of the roof or the installation of antennas
and related equipment, which are in addition to those, if any, which such owner
has as of the date of this Lease. Landlord also covenants and agrees that for so
long as Tenant is the sole tenant of the Premises, Landlord shall not have the
right to grant antenna rights to any other party. If space located within the
Premises is returned to Landlord by Tenant, Landlord’s subsequent granting of
antenna rights to a new tenant of such space or portion thereof shall not exceed
a pro-rata share of the roof (based on square footage of the space rented by
such tenant divided by the total rentable square footage of the Premises
multiplied by the antenna space available on the roof of the Premises), and the
new tenant’s operation of its antennas shall not interfere with Tenant’s
operation of its antennas. Tenant shall be responsible, at its sole cost and
expense, for the maintenance of the antennas and all related equipment and the
portions of the roof, if any, which require penetration for the installation of
the antennas and related equipment. Tenant’s rights under this Section 24 shall
be fully assignable to Tenant’s successors and affiliates; provided, however,
such rights shall not be assignable to any (i) third parties with whom Tenant is
not engaged in commercial activity as a part of its core business; or (ii)
non-related third party telecommunications providers for the purposes of renting
roof space or antenna capacity on the Building.

 

26. TENANT’S FIBER OPTIC NETWORK. Throughout the Term of the Lease, as may be
extended, Tenant shall have the non-exclusive right, at no additional charge or
cost, to access conduit, raceways and risers located in the Building, Quebec
Court II and the Project for the

 

33



--------------------------------------------------------------------------------

purpose of connecting Tenant’s fiber optic network to the Building and, to the
extent necessary, to offer its services (through Tenant’s fiber optic network)
to other tenants and occupants of the Building or Quebec Court II, provided that
any such service furnished by Tenant will not be subject to any Landlord imposed
service restrictions, charges or fees of any type. Tenant’s right to offer its
services to other Building tenants and occupants shall include a non-exclusive
right to connect to its customers’ and vendors’ equipment within the Premises
via a portion of the Premises reserved for such collocation. Tenant’s rights
pursuant to this Section 25 shall be subject to (i) Landlord’s prior written
approval of Tenant’s plans and specifications for the fiber optic network, which
approval shall not be unreasonably withheld, conditioned or delayed; and (ii)
Landlord’s receipt of reasonable evidence that other Building and Quebec Court
II tenants and occupants desire to receive such services from Tenant. Tenant
hereby agrees to indemnify and hold Landlord harmless from all personal injury,
property damage and any claims, demands, penalty or fine made or assessed by any
governmental agency (including, without limitation, reasonable legal fees) which
Landlord or third-parties claiming as against Landlord may sustain or incur by
reason of Tenant’s installation, operation, presence, maintenance, moving or
removal of Tenant’s fiber optic network as well as Tenant’s furnishing of such
fiber optic network services to third parties as contemplated in this
Section 25.

 

27. NOTICES. All notices, consents, approvals and similar communications to be
given by one party to the other under this Lease, shall be given in writing,
mailed or personally delivered as follows:

 

27.1 Landlord. To Landlord as follows:

 

CarrAmerica Realty, L.P.

c/o CarrAmerica Realty Corporation

7600 East Orchard Road, Suite 370S

Greenwood Village, CO 80111

Attn: Market Officer

 

with a copy to:

 

CarrAmerica Realty, L.P.

1850 K Street, N.W., Suite 500

Washington, D.C. 20006

Attn: Lease Administration

 

or to such other person at such other address as Landlord may designate by
notice to Tenant.

 

34



--------------------------------------------------------------------------------

27.2 Tenant. To Tenant as follows:

 

Time Warner Telecom

Attn: President - Real Estate

4055 Valley View Lane, Suite 110

Dallas, TX 75244

 

with a copy to:

 

Time Warner Telecom

Attn: Deputy General Counsel

10475 Park Meadows Drive

Littleton, CO 80124

 

or to such other person at such other address as Tenant may designate by notice
to Landlord.

 

Notices shall be delivered by United States certified or registered mail, or by
a reputable national overnight courier service, postage prepaid. Mailed notices
shall be deemed to have been given on the earlier of actual delivery or three
(3) business days after posting in the United States mail in the case of
registered or certified mail, and one business day in the case of overnight
courier.

 

28. QUIET POSSESSION. So long as Tenant shall perform all of its obligations
under this Lease, Tenant shall enjoy peaceful and quiet possession of the
Premises against any party claiming through the Landlord.

 

29. REAL ESTATE BROKER. Tenant represents to Landlord that Tenant has not dealt
with any real estate broker with respect to this Lease except for any broker(s)
listed in the Schedule, and no other broker is in any way entitled to any
broker’s fee or other payment in connection with this Lease. Tenant shall
indemnify and defend Landlord against any claims by any other broker or third
party for any payment of any kind in connection with this Lease.

 

30. MISCELLANEOUS.

 

30.1 Successors and Assigns. Subject to the limits on Tenant’s assignment
contained in Section 20, the provisions of this Lease shall be binding upon and
inure to the benefit of all successors and assigns of Landlord and Tenant.

 

30.2 Date Payments Are Due. Except for payments to be made by Tenant under this
Lease which are due upon demand or are due in advance (such as Base Rent),
Tenant shall pay to Landlord any amount for which Landlord renders a statement
of account within ten days of Tenant’s receipt of Landlord’s statement.

 

30.3 Meaning of “Landlord,” “Re-Entry,” “including” and “Affiliate.” The term
“Landlord” means only the owner of the Project and the lessor’s interest in this
Lease from time to time. The words “re-entry” and “re-enter” are not restricted
to their technical legal meaning. The words “including” and similar words shall
mean “without limitation.” The word “affiliate” shall mean a person or entity
controlling, controlled by or under common control with the

 

35



--------------------------------------------------------------------------------

applicable entity. “Control” shall mean the power directly or indirectly, by
contract or otherwise, to direct the management and policies of the applicable
entity.

 

30.4 Time of the Essence. Time is of the essence of each provision of this
Lease.

 

30.5 No Option. This document shall not be effective for any purpose until it
has been executed and delivered by both parties; execution and delivery by one
party shall not create any option or other right in the other party.

 

30.6 Severability. The unenforceability of any provision of this Lease shall not
affect any other provision.

 

30.7 Governing Law. This Lease shall be governed in all respects by the laws of
the state in which the Project is located, without regard to the principles of
conflicts of laws.

 

30.8 Lease Modification. Tenant agrees to modify this Lease in any way requested
by a mortgagee which does not result in any increased expense, commercially
unreasonable administrative burden or increased risk to Tenant or otherwise
materially adversely affect Tenant’s interests under this Lease.

 

30.9 No Oral Modification. No modification of this Lease shall be effective
unless it is a written modification signed by both parties.

 

30.10 Litigation Costs. In the event either Landlord or Tenant institutes any
action or proceeding against the other relating to the Provisions of this Lease,
the prevailing party in such action will be entitled to recover from the other
party reasonable and necessary costs and attorneys’ fees.

 

30.11 Waiver of Trial by Jury. EACH PARTY WAIVES TRIAL BY JURY IN THE EVENT OF
ANY LEGAL PROCEEDING BROUGHT BY THE OTHER IN CONNECTION WITH THIS LEASE. EACH
PARTY SHALL BRING ANY ACTION AGAINST THE OTHER IN CONNECTION WITH THIS LEASE IN
A FEDERAL OR STATE COURT LOCATED IN THE DENVER, COLORADO METROPOLITAN AREA
CONSENTS TO THE JURISDICTION OF SUCH COURTS, AND WAIVES ANY RIGHT TO HAVE ANY
PROCEEDING TRANSFERRED FROM SUCH COURTS ON THE GROUND OF IMPROPER VENUE OR
INCONVENIENT FORUM.

 

30.12 No Merger. The termination of this Lease shall not be a merger, and such
termination shall, at the option of Landlord, either terminate all subleases and
subtenancies or operate as an assignment to Landlord of any or all such
subleases or subtenancies.

 

30.13 Captions. The captions used in this Lease shall have no effect on the
construction of this Lease.

 

30.14 Authority. Landlord and Tenant each represents to the other that it has
full power and authority to execute and perform this Lease.

 

36



--------------------------------------------------------------------------------

30.15 Enforcement of Remedies. Either party may enforce any of its remedies
under this Lease either in its own name or through an agent.

 

30.16 Entire Agreement. This Lease, together with all Appendices, constitutes
the entire agreement between the parties. No representations or agreements of
any kind have been made by either party which are not contained in this Lease.

 

30.17 Landlord’s Title. Landlord’s title shall always be paramount to the
interest of the Tenant, and nothing in this Lease shall empower Tenant to do
anything which might in any way impair Landlord’s title.

 

30.18 Light and Air Rights. Landlord does not grant in this Lease any rights to
light and air in connection with Project; provided, however, nothing in this
Lease shall be deemed to prevent Tenant from utilizing the Premises, including,
but not limited to, the Building rooftop, to transmit and receive
telecommunication signals. Landlord reserves to itself, the Land, the Building
below the improved floor of each floor of the Premises, the Building above the
ceiling of each floor of the Premises, the exterior of the Premises and the
areas on the same floor outside the Premises, along with the areas within the
Premises required for the maintenance, operation and repair of the Building.

 

30.19 Singular and Plural. Wherever appropriate in this Lease, a singular term
shall be construed to mean the plural where necessary, and a plural term the
singular. For example, if at any time two parties shall constitute Landlord or
Tenant, then the relevant term shall refer to both parties together.

 

30.20 No Recording by Tenant. Tenant shall not record in any public records any
memorandum or any portion of this Lease.

 

30.21 Exclusivity. Landlord does not grant to Tenant in this Lease any exclusive
right except the right to occupy its Premises or as otherwise specifically set
forth in this Lease.

 

30.22 No Construction Against Drafting Party. The rule of construction that
ambiguities are resolved against the drafting party shall not apply to this
Lease.

 

30.23 Survival. All obligations of Landlord and Tenant under this Lease shall
survive the termination of this Lease, subject to applicable statute of
limitation periods.

 

30.24 Rent Not Based on Income. No rent or other payment in respect of the
Premises shall be based in any way upon net income or profits from the Premises.
Tenant may not enter into or permit any sublease or license or other agreement
in connection with the Premises which provides for a rental or other payment
based on net income or profit.

 

30.25 Building Manager and Service Providers. Landlord may perform any of its
obligations under this Lease through its employees or third parties hired by the
Landlord.

 

30.26 Tenant’s Financial Statements. At such time, if ever, that Tenant is not a
public corporation listed on a nationally recognized stock exchange, Tenant
shall deliver to Landlord within ten (10) days after Landlord’s written request
therefor, the current audited annual and

 

37



--------------------------------------------------------------------------------

quarterly financial statements of Tenant, and annual audited financial
statements of the two (2) years prior to the current year’s financial
statements, each with an opinion of a certified public accountant and including
a balance sheet and profit and loss statement, all prepared in accordance with
generally accepted accounting principles consistently applied.

 

31. UNRELATED BUSINESS INCOME. If Landlord is advised by its counsel at any time
that any part of the payments by Tenant to Landlord under this Lease may be
characterized as unrelated business income under the United States Internal
Revenue Code and its regulations, then Tenant shall enter into any amendment
proposed by Landlord to avoid such income, so long as the amendment does not
require Tenant to (i) make more payments to, or accept fewer services from,
Landlord than as already contemplated under this Lease, or (ii) agree to terms
that would unreasonably and adversely impact the operation of Tenant’s business
in the Premises.

 

32. HAZARDOUS SUBSTANCES. Tenant shall not cause or permit any Hazardous
Substances to be brought upon, produced, stored, used, discharged or disposed of
in or near the Project unless Landlord has consented to such storage or use in
its sole discretion. Tenant shall not use or store any chlorinated substances
within the Project or permit any chlorinated substances to be used or stored
within the Premises. “Hazardous Substances” include those hazardous substances
described in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et seq., the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 et seq., any
other applicable federal, state or local law, and the regulations adopted under
these laws. If any lender or governmental agency shall require testing for
Hazardous Substances in the Premises, Tenant shall pay for such testing. Tenant
hereby acknowledges its receipt from Landlord of that certain Phase I
Environmental Site Assessment Report dated May 14, 1996 and prepared by Mission
Geoscience, Inc.

 

33. EXCULPATION. Landlord shall have no personal liability under this Lease; its
liability shall be limited to its interest in the Project, and shall not extend
to any other property or assets of the Landlord. In no event shall any officer,
director, employee, agent, shareholder, partner, member or beneficiary of
Landlord be personally liable for any of Landlord’s obligations hereunder.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease.

 

LANDLORD: CARRAMERICA REALTY, L.P., a Delaware limited partnership

By:

  CarrAmerica Realty GP Holdings, LLC, a Delaware limited liability company, its
general partner    

By:

  CarrAmerica Realty Operating Partnership, L.P., a Delaware limited
partnership, its sole member        

By:

  CarrAmerica Realty Corporation, a Maryland corporation, its general partner  
         

By:

 

/s/    JEFFREY S. PACE

           

Name:

 

Jeffrey S. Pace

           

Title:

 

Vice President

TENANT:

TIME WARNER TELECOM HOLDINGS INC., a Delaware corporation

By:  

/s/    CHARLES M. BOTO

Name:

 

Charles M. Boto

Title:

 

President, Real Estate

 

39